                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    YUECHUAN SUN, derivatively on behalf of
    CLOVER HEALTH INVESTMENTS, CORP.
    f/k/a SOCIAL CAPITAL HEDOSOPHIA
                                                        Case No. ________________
    HOLDINGS CORP. III,

           Plaintiff,

           vs.                                          DEMAND FOR JURY TRIAL

    VIVEK GARIPALLI, JOSEPH WAGNER,
    ANDREW TOY, NATHANIEL S. TURNER,
    LEE SHAPIRO, CHAMATH PALIHAPITIYA,
    STEVEN TRIEU, IAN OSBORNE,
    JACQUELINE D. RESES, JAMES RYANS,

           Defendants,

           and

    CLOVER HEALTH INVESTMENTS, CORP.
    f/k/a SOCIAL CAPITAL HEDOSOPHIA
    HOLDINGS CORP. III,

           Nominal Defendant.


                         SHAREHOLDER DERIVATIVE COMPLAINT

                                        INTRODUCTION

         Plaintiff Yuechuan Sun (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Clover Health Investments, Corp. (“Clover” or the “Company”)

f/k/a Social Capital Hedosophia Holdings Corp. III (“SCH”), 1 files this Verified Shareholder

Derivative Complaint against Individual Defendants Vivek Garipalli (“Garipalli”), Joseph Wagner



1
    References herein to the Company, Clover, and SCH are used interchangeably.
                                               - 1-




        Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 1 of 95 PageID #: 1
(“Wagner”), Andrew Toy (“Toy”), Nathaniel S. Turner (“Turner”) (collectively, the “Clover

Health Defendants”), and Lee Shapiro (“Shapiro”), and against Chamath Palihapitiya

(“Palihapitiya”), Steven Trieu (“Trieu”), Ian Osborne (“Osborne”), Jacqueline D. Reses (“Reses”),

and James Ryans (“Ryans”), (collectively, the “SCH Defendants,” together with the Clover Health

Defendants, the “Individual Defendants,” and together with Clover the “Defendants”), for

breaches of their fiduciary duties, unjust enrichment, waste of corporate assets, and/or violations

of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and for contribution

under Section 11(f) of the Securities Act of 1933 (the “Securities Act”) and 21D of the Exchange

Act, and against the Clover Health Defendants for abuse of control, gross mismanagement, and

for aiding and abetting the SCH Defendants’ breaches of their fiduciary duties as directors and/or

officers of SCH. As for Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States Securities and Exchange Commission (“SEC”) filings, wire and press releases published by

and regarding Clover, news reports, securities analysts’ reports and advisories about the Company,

and information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.




                                                -2-


     Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 2 of 95 PageID #: 2
                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Clover’s directors and officers from October 6, 2020 through February 4, 2021, both dates

inclusive (the “Relevant Period”).

       2.      Based in Franklin, Tennessee, Clover touts itself as a next-generation Medicare

Advantage insurer that leverages its software platform, the Clover Assistant, to provide America’s

seniors with highly affordable Preferred Provider Organization (“PPO”) and Health Maintenance

Organization (“HMO”) health insurance plans with wide network access and equal cost-sharing

for in- and out-of-network providers.

       3.      In October 2020, Clover Health (defined below) sought to go public by merging

with a special purpose acquisition company, SCH. Prior to the reverse merger with SCH, which

closed on January 7, 2021, the Company functioned as a private company bearing its same name

(“Clover Health”) (the “Merger”). Clover Health was founded in 2014. SCH’s common stock

began publicly trading on the New York Stock Exchange (“NYSE”) in June 2020 and then,

following the Merger, Clover’s common stock began publicly trading on The Nasdaq Stock

Market LLC (“NASDAQ”) under a new ticker symbol, “CLOV.” Prior to the Merger, SCH’s

common stock traded under the ticker symbol “IPOC.”

       4.      In preparation for the Merger, the SCH Defendants filed the Merger Filings

(defined below), which touted the functionality of the Company’s software and characterized the

Clover Assistant as “delight[ful]” for healthcare providers to use. Notably, the Merger Filings also

assured investors that the Company was not subject to any legal proceeding that might have a

material adverse effect on Clover’s business, operating results, cash flows or financial condition



                                               -3-


     Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 3 of 95 PageID #: 3
and also that the Company maintained internal controls designed and implemented to prevent

violations of applicable law.

       5.      About a week after the Merger closed, on January 13, 2021, the Company filed the

SPO Registration Statement (defined below) in connection with a secondary public offering and

the resale of, inter alia, shares of Class A Clover common stock and warrants to purchase shares

of Class A Clover common stock, by “Selling Securityholders,” which, among others, included

Defendants Garipalli, Palihapitiya, Wagner, Toy, Osborne, Reses, Ryans, and Turner. The SPO

Offering Documents (defined below) made many of the same representations as the Merger Filings

regarding, inter alia, regulatory and legal proceedings and also continued to tout the Clover

Assistant.

       6.      Unbeknownst to investors, however, those statements, among others in the

Company’s press releases, presentations, and SEC filings, and also made during interviews,

omitted certain crucial details throughout the Relevant Period. In particular, the U.S. Department

of Justice (“DOJ”) had commenced an investigation into certain issues of misconduct and had

issued a Civil Investigative Demand to Clover. The DOJ investigation sought information on

whether the Clover Health Defendants had engaged in and/or permitted and caused the Company

to engage in kickbacks, improper marketing practices, and undisclosed related party transactions

prior to and throughout the Relevant Period.

       7.      However, the truth emerged on February 4, 2021, when Hindenburg Research

published a report (the “Hindenburg Report”) detailing that Clover was the subject of a DOJ

investigation and that prior to and throughout the Relevant Period, the Clover Health Defendants

caused Clover Health and the Company to, inter alia: (i) make improper payments to healthcare



                                               -4-


     Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 4 of 95 PageID #: 4
providers and their staff in violation of federal anti-kickback laws and Medicare Communications

and Marketing’s Guidelines; (ii) develop and utilize software that aided Clover’s practice of

defrauding the federal government by illegally overbilling; (iii) engage in and/or permit deceptive

marketing practices of a subsidiary to mislead and induce seniors to purchase a Company

healthcare plan; and (iv) engage in undisclosed related party transactions with a field marketing

organization which was responsible for a majority of Clover’s sales (collectively, the “Deceptive

Sales Misconduct”).

       8.      On this news, the Company’s share price closed on February 4, 2021 at $12.23 per

share, a $1.72 drop, or approximately 12.3%, from its closing price of $13.95 per share on February

3, 2021. Additionally, the Company’s warrant price closed on February 4, 2021 at $3.39 per

warrant, a $0.18 drop, or approximately 5%, from its closing price of $3.57 per warrant on

February 3, 2021.

       9.      On February 5, 2021, prior to the market’s open, the Company announced that the

SEC had opened an investigation and requested document and data preservation for the period

from January 1, 2020, to the present, relating to the Deceptive Sales Misconduct, among other

issues revealed in the Hindenburg Report.

       10.     On this news, the Company’s share price fell an additional $0.53 per share in

intraday trading on February 5, 2021, or approximately 4.3%. Additionally, the Company’s

warrant price fell an additional $0.28 per warrant in intraday trading on February 5, 2021, or

approximately 8.2%.

       11.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make a series of materially false and



                                               -5-


     Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 5 of 95 PageID #: 5
misleading statements regarding the Company’s business, operations, prospects and legal

compliance. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements of material fact to the investing public that

failed to disclose, inter alia: (1) the Deceptive Sales Misconduct; (2) Clover had received a Civil

Investigative Demand from the DOJ, which posed an existential threat to the Company as it

generated a substantial portion of its revenue from Medicare; (3) a significant amount of Clover’s

(and Clover Health’s) sales had been driven by a related party transaction that the Company

intentionally obscured; (4) Clover’s subsidiary, Seek Insurance Services, Inc. (“Seek Insurance”),

kept its relationship with the Company from consumers so that it could misleadingly market to

seniors; (5) the Clover Assistant software was rudimentary; and (6) the Company failed to maintain

internal controls. As a result of the foregoing, the Company’s public statements were materially

false and misleading at all relevant times.

       12.     The Individual Defendants also breached their fiduciary duties by failing to correct

and/or causing the Company to fail to correct these false and misleading statements and omissions

of material fact to the investing public.

       13. In breach of their fiduciary duties, the Clover Health Defendants engaged in,

permitted, and caused the Company to engage in the Deceptive Sales Misconduct.

       14.     During the Relevant Period, the Individual Defendants also breached their fiduciary

duties by causing the Company to fail to maintain internal controls.

       15.     Nonetheless, throughout the Relevant Period, several of Clover Health’s and SCH’s

joint press releases and SEC filings failed to disclose the Deceptive Sales Misconduct and therefore

contained serious errors that rendered them unreliable. Further, Clover Health’s and SCH’s SEC



                                               -6-


      Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 6 of 95 PageID #: 6
filings issued throughout the Relevant Period maintained, inter alia, that Clover maintained

adequate control over its financial reporting.

        16.    As a result of the Individual Defendants’ misconduct, which has subjected Clover,

and the Company’s Chief Executive Officer (“CEO”) to being named as defendants in three

federal securities fraud class action lawsuits pending in the United States District Court for the

Middle District of Tennessee (the “Securities Class Actions”), SCH’s former CEO and Company

advisor, Clover’s Chief Financial Officer (“CFO”), and its Chief Technology Officer (“CTO”) to

being named as defendants in two of the Securities Class Actions, and SCH’s former CFO, former

President and two former directors as defendants in one of the Securities Class Actions, the need

to undertake internal investigations, the need to implement adequate internal controls over its

financial reporting, the losses from the waste of corporate assets, the losses due to the unjust

enrichment of the Individual Defendants who were improperly over-compensated by the

Company and/or who benefitted from the wrongdoing alleged herein, the Company will have to

expend many millions of dollars.

        17.    The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct, and the

aiding and abetting thereof.

        18.    In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

many of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s, CFO’s

and President and CTO’s liability in the Securities Class Actions, their being beholden to each

other, their longstanding business and personal relationships with each other, and their not being



                                                 -7-


     Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 7 of 95 PageID #: 7
disinterested and/or independent directors, a majority of Clover’s Board of Directors (the

“Board”) cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       19.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Section 11(f) of the Securities

Act, 15 U.S.C. § 77k(f)(1), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

       20.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions.

       21.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a).

       22.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       23.     Venue is proper in this District because Clover is headquartered in this District, a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that have had an effect in this District.

                                             PARTIES

       Plaintiff

       24.     Plaintiff is a current shareholder of Clover common stock. Plaintiff has

continuously held Clover common stock at all relevant times.



                                                -8-


     Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 8 of 95 PageID #: 8
       Nominal Defendant Clover

       25.     Nominal Defendant Clover is a Delaware corporation with its principal executive

offices at 725 Cool Springs Boulevard, Suite 320, Franklin, Tennessee 37067. Clover stock trades

on the NASDAQ under the ticker symbol “CLOV.” Clover’s warrants, each redeemable to acquire

one share of Clover Class A common stock, trade on the NASDAQ under the ticker symbol

“CLOVW.”

       26.     Prior to the Merger, Clover’s stock, units, and warrants traded on the NYSE under

the ticker symbols “IPOC,” “IPOC.U,” and “IPOC.WS,” respectively.

       Defendant Garipalli

       27.     Defendant Garipalli is the co-founder of Clover Health and has served as Clover’s

CEO and as a Company director since the Merger in January 2021. He also serves as a member of

the Audit Committee. Prior to the Merger, Defendant Garipalli served as Clover Health’s President

from July 2014 until March 2019. According to the Company’s final prospectus filed with the SEC

on January 29, 2021 on Form 424B3 (the “SPO Prospectus”), on January 7, 2021, Defendant

Garipalli beneficially owned 83,584,543 shares of the Company’s Class B stock, which

represented 32.0% of the Company’s outstanding Class B stock and 30.4% of the total voting

power as of that date.2 Given that the price per share of the Company’s Class A stock at the close



2
  Each share of Class A common stock entitles its holder to one vote. Each share of Class B
common stock entitles its holder to 10 votes. All the outstanding shares of Class B common stock
will convert automatically into one share of Class A common stock upon the earliest of (i) the date
that is ten (10) years from the filing date of the amended and restated certificate of incorporation;
(ii) the separation date of the last to separate of Vivek Garipalli and Andrew Toy (the “Founders”);
(iii) the date that is one (1) year after the death or permanent disability Founders of the last to die
or become disabled of the Founders; and (iv) the date specified by the affirmative vote of the
holders of our Class B common stock representing not less than two-thirds (2/3) of the voting
power of the outstanding shares of our Class B common stock, voting separately as a single class.

                                                 -9-


      Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 9 of 95 PageID #: 9
of trading on January 7, 2021 was $16.02, Defendant Garipalli owned over $1.3 billion worth of

Clover stock.

       28.      The SPO Prospectus stated the following about Defendant Garipalli:

       Vivek Garipalli. Vivek Garipalli has served as our Chief Executive Officer and as
       a member of our board of directors since the Closing and previously held the same
       positions with Clover, which Mr. Garipalli co-founded, since July 2014.
       Previously, Mr. Garipalli also served as Clover’s President from July 2014 to
       March 2019. Mr. Garipalli holds a B.B.A. in entrepreneurship from Emory
       University.

       We believe that Mr. Garipalli is qualified to serve as a member of our board of
       directors due to the perspective and experience he brings as Clover’s co-
       founder and Chief Executive Officer and due to his extensive experience managing
       healthcare companies.

       Defendant Wagner

       29.      Defendant Wagner has served as Clover’s CFO since the Merger in January 2021.

Prior to the Merger, he held the same position with Clover Health from January 2020 until the

Merger in January 2021. According to the Company’s SPO Prospectus, on January 7, 2021,

Defendant Wagner beneficially owned 642,514 shares of the Company’s Class B stock as of that

date. Given that the price per share of the Company’s Class A stock at the close of trading on

January 7, 2021 was $16.02, Defendant Wagner owned approximately $10.3 million worth of

Clover stock.

       30.      The SPO Prospectus stated the following about Defendant Wagner.

       Joseph Wagner. Joseph Wagner has served as our Chief Financial Officer since the
       Closing and previously held the same position with Clover since January 2020.
       Prior to joining Clover, Mr. Wagner served as a Regional Chief Financial Officer
       at UnitedHealth Group Incorporated, a healthcare organization, from February
       2016 to December 2019. Mr. Wagner served as the Chief Financial Officer for
       Healthcare Interactive, a middleware healthcare company, from October 2014 to
       January 2016. Mr. Wagner holds a B.B.A. in accountancy from the University of
       Notre Dame and is a certified public accountant (inactive).


                                             - 10 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 10 of 95 PageID #: 10
       Defendant Toy

       31.      Defendant Toy has served as Clover’s President and CTO, and as a Company

director since the Merger in January 2021. Prior to the Merger, he held those same positions with

Clover Health from March 2019, February 2018, and November 2018, respectively, until the

Merger in January 2021. According to the Company’s SPO Prospectus, on January 7, 2021,

Defendant Toy beneficially owned 12,790,323 shares of the Company’s Class B stock, which

represented 4.7% of the Company’s outstanding Class A stock and 4.4% of the total voting power

as of that date. Given that the price per share of the Company’s Class A stock at the close of trading

on January 7, 2021 was $16.02, Defendant Toy owned approximately $10.3 million worth of

Clover stock.

       32.      For the fiscal year ended December 31, 2020, Defendant Toy received $8,617,885

in compensation from the Company. This included $415,385 in salary, $8,190,695 in option

awards, and $11,805 in all other compensation.

       33.      The SPO Prospectus stated the following about Defendant Toy:

       Andrew Toy. Andrew Toy has served as our President, our Chief Technology
       Officer and as a member of our board of directors since the Closing and previously
       held the same positions with Clover since March 2019, February 2018 and
       November 2018, respectively. Prior to joining Clover, Mr. Toy served as a Product
       Director at Google LLC, a multinational technology company, from May 2014 to
       February 2018. Mr. Toy holds a B.S. and an M.S. in computer science from
       Stanford University.

       We believe that Mr. Toy is qualified to serve as a member of our board of directors
       due to the perspective and experience he brings as Clover’s President and Chief
       Technology Officer and due to his extensive experience overseeing technology and
       analytics at other companies.

       Defendant Turner



                                                - 11 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 11 of 95 PageID #: 11
       34.      Defendant Turner has served as a Company director since the Merger in January

2021. He also serves as a member of the Audit Committee and as a member of the Talent and

Compensation Committee. Prior to the Merger, he served as a Clover Health director from April

2015 until the Merger in January 2021. According to the Company’s SPO Prospectus, on

January 7, 2021, Defendant Turner beneficially owned 2,565,954 shares of the Company’s Class

B stock. Given that the price per share of the Company’s Class A stock at the close of trading on

January 7, 2021 was $16.02, Defendant Turner owned approximately $41.1 million worth of

Clover stock.

       35.      For the fiscal year ending December 31, 2021, Defendant Turner is entitled to

receive at least $50,000 for serving as a Company director and an additional $10,000 for serving

as a member of the Audit Committee. Moreover, Defendant Turner is entitled to at least a grant of

restricted stock units valued at $400,000 multiplied by the anticipated number of whole months

from the closing of the Merger until the Company’s 2022 annual meeting divided by 24.

       36.      The SPO Prospectus stated the following about Defendant Turner:

       Nathaniel S. Turner. Nathaniel S. Turner has served as a member of our board of
       directors since the Closing and previously held the same position with Clover since
       April 2015. Mr. Turner co-founded and has served as the Chief Executive Officer
       of Flatiron Health, Inc., a cancer research and data collection software company,
       since June 2012. From June 2010 to June 2012, Mr. Turner served as a Product
       Manager at Google Inc. Mr. Turner holds a B.S. in economics from the Wharton
       School of the University of Pennsylvania.

       We believe that Mr. Turner is qualified to serve as a member of our board of
       directors because of his extensive experience as an investor in many technology,
       high-growth, healthcare companies, his experience as an executive at a healthcare
       company, and his knowledge of our industry.

       Defendant Shapiro




                                             - 12 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 12 of 95 PageID #: 12
       37.     Defendant Shapiro has served as a Company director since the Merger in January

2021. He also serves as the Chair of the Audit Committee and as the Chair of the Nominating and

Corporate Governance Committee.

       38.     For the fiscal year ending December 31, 2021, Defendant Shapiro is entitled to

receive at least $50,000 for serving as a Company director, an additional $25,000 for serving as

Chair of the Audit Committee, and an additional $15,000 for serving as Chair of the Nominating

and Corporate Governance Committee. Moreover, Defendant Shapiro is entitled to at least a grant

of restricted stock units valued at $400,000.

       39.     The SPO Prospectus stated the following about Defendant Shapiro:

       Lee A. Shapiro. Lee A. Shapiro has served as a member of our board of directors
       since the Closing. Mr. Shapiro co-founded and has served as the Managing Partner
       at 7Wire Ventures, an early-stage healthcare venture fund, since June 2013.
       Mr. Shapiro previously served as Chief Financial Officer of Livongo Health, Inc.,
       a mobile health monitoring technology company, from December 2018 to
       November 2020. Mr. Shapiro served as a director from August 2013 until April
       2019. Mr. Shapiro joined Allscripts Healthcare Solutions, Inc., a provider of
       electronic prescribing, practice management and electronic health record
       technology, in April 2000 and served as President from April 2002 to December
       2012. He previously served as a director of Tivity Health, Inc., a provider of fitness
       and health improvement programs, from May 2015 to May 2020 and a director of
       Medidata Solutions, Inc., a global provider of cloud-based solutions for life
       sciences, from June 2011 to October 2019. He also serves as a director of some of
       the 7Wire Ventures portfolio companies. He serves on the National Board of the
       American Heart Association and the advisory board of the Gastro-Intestinal
       Research Foundation. Mr. Shapiro holds a B.S. in accountancy from the University
       of Illinois Urbana-Champaign and a J.D. from The University of Chicago Law
       School.

       We believe that Mr. Shapiro is qualified to serve as a member of our board of
       directors because of his extensive finance background, including service as a chief
       financial officer of a public company, his experience as a director of a public
       company, and his knowledge of our industry.

       Defendant Palihapitiya



                                                - 13 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 13 of 95 PageID #: 13
       40.      Defendant Palihapitiya served as SCH’s CEO and as the Chairman of the Board

from October 2019 until the Merger in January 2021. Since the Merger, Defendant Palihapitiya

has served as a senior advisor to Clover’s management. According to the Company’s SPO

Prospectus, on January 7, 2021, Defendant Palihapitiya beneficially owned 20,500,000 shares of

the Company’s Class A stock held by SCH Sponsor III LLC (“SCH Sponsor”) by virtue of his

shared voting and investment control over SCH Sponsor with Defendant Osborne, and 10,000,000

shares of the Company’s Class A stock held by CHACHACHA SPAC C LLC (“ChaChaCha”) by

virtue of his voting and investment control over ChaChaCha. Given that the price per share of the

Company’s Class A stock at the close of trading on January 7, 2021 was $16.02, Defendant

Palihapitiya owned over $488.6 million worth of Clover stock.

       41.      The Company’s Schedule 14A filed on Form DEFM14A with the SEC on

December 14, 2020 (the “2020 Proxy Statement”) stated the following about Defendant

Palihapitiya:

       Mr. Chamath Palihapitiya has been SCH’s Chief Executive Officer and the
       Chairman of SCH’s board of directors since October 2019. Mr. Palihapitiya served
       as the Chief Executive Officer and the Chairman of the Board of Directors of IPOA
       from May 2017 until the consummation of its business combination with Virgin
       Galactic in October 2019, and continues to serve as the Chairman of the Board of
       Directors of Virgin Galactic. Mr. Palihapitiya also served as a director of Slack
       Technologies Inc. from April 2014 until October 2019. Prior to founding Social
       Capital in 2011, Mr. Palihapitiya served as Vice President of User Growth at
       Facebook, and is recognized as having been a major force in its launch and growth.
       Mr. Palihapitiya was responsible for overseeing Monetization Products and
       Facebook Platform, both of which were key factors driving the increase in
       Facebook’s user base to more than 750 million individuals worldwide. Prior to
       working for Facebook, Mr. Palihapitiya was a principal at the Mayfield Fund, one
       of the United States’ oldest venture firms, before which he headed the instant
       messaging division at AOL. Mr. Palihapitiya graduated from the University of
       Waterloo, Canada with a degree in electrical engineering.

       Defendant Trieu


                                             - 14 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 14 of 95 PageID #: 14
       42.      Defendant Trieu served as SCH’s CFO from January 2020 until the Merger in

January 2021.

       43.      The Company’s registration statement, filed with the SEC on October 20, 2020 on

Form S-4, as amended (the “Registration Statement”) stated the following about Defendant Trieu:

       Mr. Steven Trieu has been the Chief Financial Officer of SCH since January 2020.
       Mr. Trieu is a Partner and the Chief Financial Officer of Social Capital, an affiliate
       of the Company’s sponsor, since October 2017 and is responsible for overseeing
       the operations of Social Capital’s family of funds, management company and
       related entities. Mr. Trieu served as the Chief Financial Officer of IPOA from
       March 2019 until the consummation of its business combination with Virgin
       Galactic in October 2019. Prior to joining Social Capital, Mr. Trieu was VP of
       Finance at Quora, Inc. from October 2011 to June 2016, where he was responsible
       for its day-to-day finance and legal operations. Prior to that, Mr. Trieu was
       Director, Finance and Business Operations at Facebook, Inc. from August 2007 to
       October 2011. Mr. Trieu led the formation of its initial business operations and
       sales finance teams. Mr. Trieu also previously held a similar role at Yahoo!, Inc.,
       supporting its local markets and commerce divisions. Before that, Mr. Trieu spent
       time on Wall Street both as an investment banking and alternative investments
       associate. Mr. Trieu graduated from the University of Massachusetts, Amherst with
       a degree in finance and economics.

       Defendant Osborne

       44.      Defendant Osborne served as SCH’s President from January 2020 and as a director

of the Company from October 2019 until the Merger in January 2021. According to the Company’s

SPO Prospectus, on January 7, 2021, Defendant Osborne beneficially owned 20,500,000 shares of

the Company’s Class A stock held by SCH Sponsor by virtue of his shared voting and investment

control over SCH Sponsor with Defendant Palihapitiya, and 5,000,000 shares of the Company’s

Class A stock held by Hedosophia Public Investments Limited (“Hedosophia”) by virtue of his

voting and investment control over Hedosophia. Given that the price per share of the Company’s

Class A stock at the close of trading on January 7, 2021 was $16.02, Defendant Osborne owned

over $408.5 million worth of Clover stock.


                                               - 15 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 15 of 95 PageID #: 15
       45.    The Registration Statement stated the following about Defendant Osborne:

       Mr. Ian Osborne has been a director of SCH since October 2019 and the President
       since January 2020. Mr. Osborne is the Co-founder and Chief Executive Officer of
       Hedosophia, an investment firm, which has invested in leading Internet and
       technology companies since 2012. Mr. Osborne served as a director of IPOA from
       May 2017 until the consummation of its business combination with Virgin Galactic
       in October 2019. Mr. Osborne has advised leading Internet and technology
       companies, their founders and CEOs, since 2009. Mr. Osborne is also the indirect
       controlling shareholder and a director of Connaught, a financial advisory firm.
       From 2010 to 2012, Mr. Osborne was a Partner and Managing Director at DST
       Global, a family of funds investing in Internet companies, which was established
       in 2009 and which has notable successes including Alibaba, Airbnb, Facebook,
       Spotify and Twitter. Mr. Osborne was educated at St Paul’s School, King’s College
       London, and the London School of Economics.

       Defendant Reses

       46.    Defendant Reses served as a director of SCH from April 2020 until the Merger in

January 2021. According to the Company’s SPO Prospectus, on January 7, 2021, Defendant Reses

beneficially owned 300,000 shares of the Company’s Class A stock. Given that the price per share

of the Company’s Class A stock at the close of trading on January 7, 2021 was $16.02, Defendant

Reses owned over $4.8 million worth of Clover stock.

       47.    The Registration Statement stated the following about Defendant Reses:

       Ms. Reses has been a director of SCH since April 2020. Ms. Reses served as a
       director of IPOA from September 2017 until the consummation of its business
       combination with Virgin Galactic in October 2019. Ms. Reses has served as Square
       Capital Lead since October 2015, and continues to serve as Square Capital Lead,
       and previously served as People Lead of Square, Inc. from February 2016 to July
       2018. From September 2012 to October 2015, Ms. Reses, served as Chief
       Development Officer of Yahoo! Inc. In this role, she focused on leading
       partnerships, acquisitions and investments, significant corporate tax transactions,
       as well as human resources. Prior to joining Yahoo, Ms. Reses led the U.S. media
       group as a Partner at Apax Partners Worldwide LLP, a global private equity firm,
       which she joined in 2001. Ms. Reses previously served on the board of directors of
       Alibaba Group Holding Limited and is currently on the board of National Public
       Radio and the Economic Advisory Council of the Federal Reserve Bank of San



                                             - 16 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 16 of 95 PageID #: 16
       Francisco. Ms. Reses holds a BS in Economics with honors from the Wharton
       School of the University of Pennsylvania.

       Defendant Ryans

       48.    Defendant Ryans served as a director of SCH from 2020 until the Merger in January

2021. He also served as the Chair of the Company’s Audit Committee from 2020 until the Merger

in January 2021. According to the Company’s SPO Prospectus, on January 7, 2021, Defendant

Ryans beneficially owned 100,000 shares of the Company’s Class A stock. Given that the price

per share of the Company’s Class A stock at the close of trading on January 7, 2021 was $16.02,

Defendant Ryans owned over $1.6 million worth of Clover stock.

       49.    The Registration Statement stated the following about Defendant Ryans:

       Dr. Ryans served as a director and the chairman of the audit committee of IPOA
       from September 2017 until the consummation of its business combination with
       Virgin Galactic in October 2019, and continues to serve as a member of Virgin
       Galactic’s board of directors. Dr. Ryans is a professor of accounting at London
       Business School since 2016 and teaches financial accounting at the graduate and
       post-graduate levels and directs an executive education program on mergers and
       acquisitions. His current research focuses on topics in mergers and acquisitions,
       firm disclosure and government oversight of financial reporting. From 2012 until
       2016, Dr. Ryans was a graduate student instructor at the University of California
       Berkeley. From 2003 to 2011, Dr. Ryans oversaw investments and business
       development at Chelsea Rhone LLC and its affiliate HealthCap RRG, a mutual
       insurance company. From 1999 until 2001, Dr. Ryans was a consultant with
       Deloitte & Touche. Dr. Ryans is a CFA charterholder and holds a Ph.D. in business
       administration from the University of California Berkeley, an MBA from the
       University of Michigan and a BASc in electrical engineering from the University
       of Waterloo.

              FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       50.    By reason of their positions as officers, directors and/or fiduciaries of Clover and

because of their ability to control the business and corporate affairs of Clover, the Individual

Defendants owed Clover and its shareholders fiduciary obligations of trust, loyalty, good faith,

and due care, and were and are required to use their utmost ability to control and manage Clover

                                             - 17 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 17 of 95 PageID #: 17
in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

act in furtherance of the best interests of Clover and its shareholders so as to benefit all

shareholders equally.

       51.     Each director and officer of the Company owes to Clover and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       52.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Clover, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       53.     To discharge their duties, the officers and directors of Clover were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       54.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Clover, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company




                                                - 18 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 18 of 95 PageID #: 18
has been ratified by the remaining Individual Defendants who collectively comprised Clover’s

Board at all relevant times.

       55.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE

and then the NASDAQ, the Individual Defendants had a duty to prevent and not to effect the

dissemination of inaccurate and untruthful information with respect to the Company’s financial

condition, performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, so that the market price of

the Company’s common stock would be based upon truthful and accurate information.

       56.     To discharge their duties, the officers and directors of Clover were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Clover were

required to, among other things:

       (a)     ensure that the Company was operated in a diligent, honest, and prudent manner in

       accordance with the laws and regulations of Delaware, Tennessee, the United States, and

       pursuant to Clover’s own internal guidelines, including its Code of Business Conduct and

       Ethics (the “Code of Conduct”);

       (b)     conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid wasting

       the Company’s assets, and to maximize the value of the Company’s stock;




                                              - 19 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 19 of 95 PageID #: 19
  (c)    remain informed as to how Clover conducted its operations, and, upon receipt of

  notice or information of imprudent or unsound conditions or practices, to make reasonable

  inquiry in connection therewith, and to take steps to correct such conditions or practices;

  (d)    establish and maintain systematic and accurate records and reports of the business

  and internal affairs of Clover and procedures for the reporting of the business and internal

  affairs to the Board and to periodically investigate, or cause independent investigation to

  be made of, said reports and records;

  (e)    maintain and implement an adequate and functioning system of internal legal,

  financial, and management controls, such that Clover’s operations would comply with all

  laws and Clover’s financial statements and regulatory filings filed with the SEC and

  disseminated to the public and the Company’s shareholders would be accurate;

  (f)    exercise reasonable control and supervision over the public statements made by the

  Company’s officers and employees and any other reports or information that the Company

  was required by law to disseminate;

  (g)    refrain from unduly benefiting themselves and other Company insiders at the

  expense of the Company;

  (h)    examine and evaluate any reports of examinations, audits, or other financial

  information concerning the financial affairs of the Company and to make full and accurate

  disclosure of all material facts concerning, inter alia, each of the subjects and duties set

  forth above; and




                                          - 20 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 20 of 95 PageID #: 20
       (i)     conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid wasting

       the Company’s assets, and to maximize the value of the Company’s stock.

       57.     Each of the Individual Defendants further owed to Clover and the shareholders the

duty of loyalty requiring that each favor Clover’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

       58.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of Clover and were at all times acting within the course and scope of such agency.

       59.     Because of their advisory, executive, managerial, and directorial positions with

Clover, each of the Individual Defendants had access to adverse, non-public information about the

Company.

       60.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Clover.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       61.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       62.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

                                                - 21 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 21 of 95 PageID #: 21
violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of the Exchange Act, and the aiding

and abetting thereof; (ii) conceal adverse information concerning the Company’s operations,

financial condition, legal compliance, future business prospects and internal controls; and (iii) to

artificially inflate the Company’s stock price.

       63.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully, recklessly, or negligently

to conceal material facts, fail to correct such misrepresentations, and violate applicable laws.

Because the actions described herein occurred under the authority of the Board, each of the

Individual Defendants who are directors of Clover was a direct, necessary, and substantial

participant in the conspiracy, common enterprise, and/or common course of conduct complained

of herein.

       64.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, substantially assisted the

accomplishment of that wrongdoing, and was or should have been aware of his or her overall

contribution to and furtherance of the wrongdoing.

       65.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Clover, and was at all times acting within the course

and scope of such agency.

                              CLOVER’S CODE OF CONDUCT



                                                  - 22 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 22 of 95 PageID #: 22
       66.      The Code of Conduct provides that the Company has “adopted this Code to set

expectations and provide guidance applicable to all members (‘directors’) of the Company’s Board

of Directors (the ‘Board’) and officers, employees, independent contractors and consultants of the

Company (all such persons for purposes of this Code, ‘employees’)” and that “[a]ll employees are

responsible for reading and understanding this Code, and using it as a guide to the performance of

their responsibilities for the Company.”

       67.      The Code of Conduct further states that the Company “expects all of its directors,

executive officers, managers and other supervisory personnel to act with honesty and integrity, use

due care and diligence in performing responsibilities to the Company, help foster a sense of

commitment to this Code among its employees and foster a culture of fairness, honesty and

accountability within the Company.” Additionally, the Code of Conduct states that the Company

“expects such personnel to ensure that the Company’s agents and contractors conform to the

standards of this Code when working on the Company’s behalf.”

       68.      The Code of Conduct states that the Company is “committed to promoting high

standards of honest and ethical business conduct and compliance with applicable laws, rules and

regulations.”

       69.      The Code of Conduct provides, in the section titled, “Legal Compliance,” that:

       All directors and employees must always obey the law while performing their
       duties to the Company. The Company’s success depends upon each employee
       operating within legal guidelines and cooperating with authorities. In addition, each
       employee is expected to comply with all other Company policies and procedures
       that may apply to employees, many of which supplement this Code by providing
       more detailed guidance. It is essential that all employees know and understand the
       legal and regulatory requirements and other standards that apply to the Company’s
       business and to their specific area of responsibility. To ask questions about whether
       or how any law applies to Company conduct, employees should contact the legal
       department.


                                              - 23 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 23 of 95 PageID #: 23
                                               ***

        Directors and employees are expected to comply with all applicable laws wherever
        they travel on Company business, including laws prohibiting bribery, corruption or
        the conduct of business with specified individuals, companies or countries.

        70.     The Code of Conduct provides, in the section titled, “Competition and Fair

Dealing,” in relevant part, that:

        The Company strives to compete vigorously and to gain advantages over its
        competitors through superior business performance, not through unethical or illegal
        business practices. No employee may through improper means acquire proprietary
        information from others, possess trade secret information or induce disclosure of
        confidential information from past or present employees of other companies. If an
        employee becomes aware of the improper acquisition of this type of information,
        the employee should report it immediately.

        Employees are expected to deal fairly and honestly with anyone with whom they
        have contact in the course of performing their duties to the Company and not
        engage in unfair business practices. Employees involved in procurement have a
        special responsibility to adhere to principles of fair competition in the purchase of
        products and services by selecting suppliers based exclusively on typical
        commercial considerations, such as quality, cost, availability, service and
        reputation, and not on the receipt of special favors. Employees involved in sales
        have a special responsibility to abide by all Company policies regarding selling
        activities, including Company policies relevant to revenue recognition. Further, no
        employee may take unfair advantage of anyone through manipulation,
        concealment, abuse or privileged information, misrepresentation of facts or any
        other unfair dealing practice.

        71.     The Code of Conduct provides, in the section titled, “Gifts and Entertainment,” in

relevant part, that:

        Business gifts and entertainment are meant to create goodwill and sound working
        relationships and not to gain improper advantage with customers or facilitate
        approvals from government officials. All employees must be careful to avoid even
        the appearance of impropriety in giving or receiving gifts and entertainment. In
        general, an employee cannot offer, provide or accept any gifts or entertainment in
        connection with an employee’s service to the Company except in a manner
        consistent with customary business practices, such as customary and reasonable
        meals and entertainment. Gifts and entertainment must not be excessive in value,


                                               - 24 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 24 of 95 PageID #: 24
        in cash, susceptible of being construed as a bribe or kickback, or in violation of any
        laws. This principle applies to the Company’s transactions everywhere in the world,
        even if it conflicts with local custom. Under some statutes, such as the U.S. Foreign
        Corrupt Practices Act, giving anything of value to a government official to obtain
        or retain business or favorable treatment is a criminal act subject to prosecution and
        conviction. For additional information, please see the Company’s Anti-Corruption
        Policy. Additionally, employees should not accept gifts or entertainment that may
        reasonably be deemed to affect their judgment or actions in the performance of their
        duties.

        72.     The Code of Conduct provides, in the section titled, “Conflicts of Interest,” in

relevant part, that:

        In order to make good decisions for the Company, directors and employees need to
        be aware of []their own biases and make sure they counter them. Employees are
        expected to avoid actual or apparent conflicts of interest between their personal and
        professional relationships. For directors, this may include recusal from discussions
        of the Board when their participation could be perceived as creating such a conflict.

        A “conflict of interest” occurs when a personal interest interferes in any way (or
        even appears or could reasonably be expected to interfere) with the interests of the
        Company as a whole. Sometimes conflicts of interest arise when an employee takes
        some action or has some outside interest, duty, responsibility or obligation that
        conflicts with an interest of the Company or the employee’s duty to the Company.
        A conflict of interest can arise when an employee takes actions or has interests that
        may make it difficult to perform the employee’s duties objectively and effectively.
        Conflicts of interest can also arise when an employee or relative of an employee
        (including a family member of an employee) receives improper personal benefits
        as a result of the employee’s position at the Company.

        73.     In a section titled, “Financial Integrity; Public Reporting,” the Code of Conduct

states the following:

        The Company strives to maintain integrity of the Company’s records and public
        disclosure. The Company’s corporate and business records, including all
        supporting entries to the Company’s books of account, must be completed honestly,
        accurately and understandably. The Company’s records are important to investors
        and creditors. They serve as a basis for managing the Company’s business and are
        important in meeting the Company’s obligations to business partners, suppliers,
        vendors, creditors, employees and others with whom the Company does business.
        The Company depends on the books, records and accounts accurately and fairly



                                                - 25 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 25 of 95 PageID #: 25
  reflecting, in reasonable detail, the Company’s assets, liabilities, revenues, costs
  and expenses, as well as all transactions and changes in assets and liabilities.

  To help ensure the integrity of the Company’s records and public disclosure, the
  Company requires that:

         ●       no entry be made in the Company’s books and records that is
         intentionally false or misleading;

         ●       transactions be supported by appropriate documentation;

         ●      the terms of sales and other commercial transactions be reflected
         accurately in the documentation for those transactions and all such
         documentation be reflected accurately in the Company’s books and records;

         ●      employees comply with the Company’s system of internal controls
         and be held accountable for their entries;

         ●      any off-balance sheet arrangements of the Company are clearly and
         appropriately disclosed;

         ●      employees work cooperatively with the Company’s independent
         auditors in their review of the Company’s financial statements and
         disclosure documents;

         ●      no cash or other assets be maintained for any purpose in any
         unrecorded or “off-the-books” fund; and

         ●     records be retained or destroyed according to the Company’s
         document retention policies or procedures then in effect.

  The Company’s disclosure controls and procedures are designed to help ensure that
  the Company’s reports and documents filed with or submitted to the U.S. Securities
  and Exchange Commission (the “SEC”) and other public disclosures are complete,
  fair, accurate, fairly present the Company’s financial condition and results of
  operations and are timely and understandable. Employees who collect, provide or
  analyze information for or otherwise contribute in any way in preparing or verifying
  these reports should be familiar with and adhere to all disclosure controls and
  procedures and generally assist the Company in producing financial disclosures that
  contain all of the information about the Company that is required by law and would
  be important to enable investors to understand the Company’s business and its
  attendant risks. These controls and procedures include, but are not limited to, the
  following:



                                         - 26 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 26 of 95 PageID #: 26
         ●      no employee may take or authorize any action that would cause the
         Company’s financial records or financial disclosure to fail to comply with
         generally accepted accounting principles, the rules and regulations of the
         SEC or other applicable laws, rules and regulations;

         ●      all employees must cooperate fully with the Company’s finance
         department, as well as the Company’s independent auditors and legal
         counsel, respond to their questions with candor and provide them with
         complete and accurate information to help ensure that the Company’s books
         and records, as well as its reports filed with the SEC, are accurate and
         complete; and

         ●      no employee should knowingly make (or cause or encourage any
         other person to make) any false or misleading statement in any of the
         Company’s reports filed with the SEC or knowingly omit (or cause or
         encourage any other person to omit) any information necessary to make the
         disclosure in any of such reports accurate in all material respects.

  In connection with the preparation of the financial and other disclosures that the
  Company makes to the public, including by press release or filing a document with
  the SEC, directors must, in addition to complying with all applicable laws, rules
  and regulations, follow these guidelines:

         ●      act honestly, ethically, and with integrity;

         ●      comply with this Code;

         ●      endeavor to ensure complete, fair, accurate, timely and
         understandable disclosure in the Company’s filings with the SEC;

         ●      raise questions and concerns regarding the Company’s public
         disclosures when necessary and ensure that such questions and concerns are
         appropriately addressed;

         ●     act in good faith in accordance with the director’s business
         judgment, without misrepresenting material facts or allowing independent
         judgment to be subordinated by others; and

         ●       comply with the Company’s disclosure controls and procedures and
         internal controls over financial reporting.

  If an employee becomes aware that the Company’s public disclosures are not
  complete, fair and accurate, or if an employee becomes aware of a transaction or



                                         - 27 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 27 of 95 PageID #: 27
       development that the employee believes may require disclosure, the employee
       should report the matter immediately.

       74.     The Code of Conduct provides, in the section titled, “Conduct of Senior Financial

Employees,” in relevant part, that:

       The Company’s Finance Department has a special responsibility to promote
       integrity throughout the organization, with responsibilities to stakeholders both
       inside and outside of the Company. As such, the Board requires that the Chief
       Executive Officer and senior personnel in the Company’s finance department
       adhere to the following ethical principles and accept the obligation to foster a
       culture throughout the Company as a whole that ensures the accurate and timely
       reporting of the Company’s financial results and condition.

       Because of this special role, the Company requires that the Chief Executive Officer,
       Chief Financial Officer, Director of Actuary and Vice President of Finance and any
       other persons performing similar functions (“Senior Financial Employees”):

               ●      Act with honesty and integrity and use due care and diligence in
               performing their responsibilities to the Company.

               ●      avoid situations that represent actual or apparent conflicts of interest
               with their responsibilities to the Company, and disclose promptly to the
               Audit Committee and the Corporate Compliance Officer, any transaction or
               personal or professional relationship that reasonably could be expected to
               give rise to such an actual or apparent conflict. Without limiting the
               foregoing, and for the sake of avoiding an implication of impropriety,
               Senior Financial Employees shall not:

                      o accept any material gift or other gratuitous benefit from a business
                      partner, supplier or vendor of products or services, including
                      professional services, to the Company (this prohibition is not
                      intended to preclude ordinary course entertainment or similar social
                      events);

                      o       except with the approval of the disinterested members of the
                      Board, directly invest in any privately-held company that is a
                      business partner, supplier or vendor of the Company where the
                      Senior Financial Employee, either directly or through people in such
                      Senior Financial Employee’s chain of command, has responsibility
                      or ability to affect or implement the Company’s relationship with
                      the other company; or



                                               - 28 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 28 of 95 PageID #: 28
                       o       maintain more than a passive investment of greater that 1%
                       of the outstanding shares of a public company that is a business
                       partner, supplier or vendor of the Company.

               ●       Provide constituents with information that is accurate, complete,
               objective, relevant, timely and understandable, including information for
               inclusion in the Company’s submissions to governmental agencies or in
               public statements.

               ●       Comply with applicable laws, rules, and regulations of federal, state
               and local governments, and of any applicable public or private regulatory
               and listing authorities.

               ●       Achieve responsible use of and control over all assets and resources
               entrusted to each Senior Financial Employee.

       75.     The Code of Conduct provides, in the section titled, “Protection and Proper Use of

Company Assets,” in relevant part, that: “[a]ll employees are expected to protect the Company’s

assets and ensure their efficient use for legitimate business purposes.”

       76.     The Code of Conduct provides, in the section titled, “Compliance Standards and

Procedures,” in relevant part, that: “[i]f an employee is aware of a suspected or actual violation of

this Code by him/herself or others, it is the employee’s responsibility to report it.”

       It is Corporation policy to make full, fair, accurate, timely and understandable
       disclosure in compliance with all applicable laws and regulations in all reports and
       documents that the Corporation files with, or submits to, the Securities and
       Exchange Commission and in all other public communications made by the
       Corporation. As a Senior Officer, you are required to promote compliance with this
       policy by all employees and to abide by Corporation standards, policies and
       procedures designed to promote compliance with this policy.

       77.     The Individual Defendants violated the Code of Conduct by engaging in or

permitting the Deceptive Sales Misconduct and the scheme to issue materially false and misleading

statements to the public and to facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, waste of corporate assets, unjust enrichment, abuse of



                                                - 29 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 29 of 95 PageID #: 29
control, gross mismanagement, and violations of the Exchange Act, aiding and abetting thereof,

and failing to report the same.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       78.     Based in Franklin, Tennessee, Clover touts itself as a next-generation Medicare

Advantage insurer that leverages its software platform, the Clover Assistant, to provide America’s

seniors with highly affordable PPO and HMO health insurance plans that have wide network

access with equal cost-sharing for in- and out-of-network providers. The Company’s purported

mission is to improve clinical decision-making and building a technology-centric ecosystem.

Mainly, Clover sells Medicare insurance plans to seniors and provides physicians with software

that is supposed to help aggregate data on patients who are a part of the Clover network. The

Company claims to have the highest membership growth rate among Medicare Advantage plans

in the United States with more than 50,000 members. Since inception of Clover’s business, i.e.,

the business that Clover Health previously operated, in 2012, the Company has incurred significant

net losses on an annual basis and has accumulated a deficit of approximately $901.6 million as of

September 30, 2020.

       79.     SCH was initially incorporated in the Cayman Islands in October 2019 as a special

purpose acquisition company. SCH was a “blank check” company that formed for the purpose of

effecting a merger, share exchange, asset acquisition, share purchase, reorganization or similar

business combination with other businesses. On April 24, 2020, SCH went public after completing

its initial public offering (“IPO”). In the IPO, SCH raised $720 million after pricing 72 million

units at $10 each. Each unit consisted of one share of Class A common stock and one-third of one



                                              - 30 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 30 of 95 PageID #: 30
redeemable warrant, the holder of which is entitled to purchase one share of Class A common

stock at an exercise price of $11.50 per share. The units sold in the IPO were listed on the NYSE

under the ticker symbol IPOC.U. The Class A shares and warrants were listed on the NYSE under

the ticker symbols IPOC and IPOC WS, respectively. After increasing the size of the IPO, SCH

had issued 82.8 million shares of its Class A common stock.

       80.     Prior to the Merger, Clover Health was a San Francisco-based company that was

co-founded in 2012 by Defendant Garipalli. Previously, Defendant Garipalli also founded

CarePoint Health System (“CarePoint”), a for-profit, privately held, healthcare system that

operated at least three hospitals in New Jersey.

       81.     According to the Hindenburg Report, under Defendant Garipalli’s leadership,

CarePoint had a reputation for charging excessive rates as one of its hospitals had the highest

billing rates in the country. Indeed, CarePoint eventually settled a probe by the New Jersey

Medicaid Fraud Division for $1 million following an investigation into billing claims that lacked

adequate documentation that led to Medicaid’s overpaying the company. Moreover, according to

a report released by the New Jersey Commission of Investigations in March 2019, Defendant

Garipalli, among others, managed to syphon more than $157 million from CarePoint through a

series of management fees and allocations paid by CarePoint hospitals to related parties.

   Clover’s Merger and Secondary Public Offering

       82.     In May 2020, SCH’s management team began holding weekly meetings regarding

SCH’s initial business combination. In June 2020, SCH entered into discussions with Clover

Health relating to a proposed business combination and began its extensive due diligence process

shortly thereafter before issuing a joint press release announcing that they had entered into the



                                               - 31 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 31 of 95 PageID #: 31
merger agreement in October 2020. Upon the Merger’s closing, SCH reincorporated as a Delaware

company and renamed itself Clover.

       83.    Specifically, on October 6, 2020, the Company filed a current report on Form 8-K

announcing that it had entered into an Agreement and Plan of Merger (the “Merger Agreement”).

On October 20, 2020, the Company filed the Registration Statement. On November 20, 2020,

December 9, 2020, and December 10, 2020, the Company filed amendments to the Registration

Statement on Form S-4/A with the SEC. The Registration Statement was declared effective on

December 11, 2020.

       84.    Subsequently, on December 14, 2020, the Company filed with the SEC a

prospectus/proxy statement on both Form 424B3 (the “Prospectus” and, together with the 2020

Proxy Statement, Registration Statement, and the Prospectus, the “Merger Filings”) and Form

DEFM14A. The Company’s stock began trading publicly on the NASDAQ under its new ticker

symbol, “CLOV” on January 8, 2021.

       85.    On January 13, 2021, the Company filed a registration statement on Form S-1 with

the SEC (the “SPO Registration Statement”). The SPO Registration Statement was declared

effective on January 27, 2021. Subsequently, on January 29, 2021, the Company filed the SPO

Prospectus (together with the SPO Registration Statement, the “SPO Offering Documents”).

       The Deceptive Sales Misconduct

       86.    Prior to and during the Relevant Period, the Clover Health Defendants allowed

multiple violations of Clover’s corporate governance policies and applicable laws to occur that

have injured the Company. These violations included, but were not limited to, engaging in or

allowing the Deceptive Sales Misconduct and widespread violations of the Company’s Code of



                                            - 32 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 32 of 95 PageID #: 32
Conduct. As a result, the Clover Health Defendants caused the Company and enabled the SCH

Defendants to engage in the Deceptive Sales Misconduct by failing and allowing the Company to

fail to take meaningful action in response to the aforementioned violations and to take wrongful

action in response. The Deceptive Sales Misconduct resulted in, among other things, adverse news

reports, including the Hindenburg Report, costly litigation, including the Securities Class Actions,

costly investigations commenced by the DOJ and SEC, and consequently, a decline in the value

of the Company.

       Hidden Payments to Healthcare Providers

       87.     According to the Hindenburg Report, Clover and Clover Health paid healthcare

providers $200 per visit to use the Clover Assistant platform so that the Company and Clover

Health could upcode or increase diagnosis codes (portraying the patient as sicker than they really

are) to maximize reimbursement payments from the government.

       88.     Former employees of Clover and Clover Health referenced in the Hindenburg

Report came forward to reveal that the Company and Clover Health were making these and other

illegal payments to healthcare providers to generate patient leads. Specifically, the Company and

Clover Health would distribute untraceable gift cards to healthcare providers to induce them to

direct their patients toward Clover and Clover Health healthcare plans. Clover’s and Clover

Health’s gift card payments were in direct violation of Medicare Communications and Marketing’s

Guidelines, which explicitly prohibits a provider from “urg[ing]” or “attempt[ing] to persuade”

their patients to enroll in a specific Medicare Advantage plans based on “financial” or “any other

interests” of the provider.




                                               - 33 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 33 of 95 PageID #: 33
        89.    Moreover, according to the Hindenburg Report, Clover and Clover Health also

made under the table payments to healthcare provider staff, i.e., front-desk employees, in exchange

for referrals to patients to promote the Company’s and Clover Health’s healthcare plans to senior

citizens.

        Illegal Overbilling Fraud

        90.    According to the Hindenburg Report, the Company and Clover Health also took

advantage of the Medicare Advantage payment model to illegally engage in overbilling practices.

Specifically, Clover’s and Clover Health’s software was designed so that it could upcode, i.e.,

recognize patients to seem as sick as possible in order to earn a higher payment rate in accordance

with the Centers for Medicare & Medicaid Services’ (“CMS”) practice of increasing payments for

patients with a higher “risk assessment” score.

        91.    In fact, according to the Hindenburg Report, a former employee stated that the “core

feature” of the Clover Assistant platform was to “increase revenue by identifying chronic

conditions that people have and CMS will pay…”

        92.    The Hindenburg Report notes that the Clover Assistant platform often “recaptures”

old and irrelevant diagnoses and then makes it “difficult” for doctors to remove them. According

to the Hindenburg Report, multiple doctors found that the diagnoses in Clover’s and Clover

Health’s system were often inaccurate since the software “limits their ability to remove an

inapplicable diagnoses.” In fact, one doctor that Hindenburg Research interviewed noted “[y]our

patients don’t necessarily fit into one of their boxes, but you have to click a box to get to the next

screen.”

        Deceptive Marketing Practices



                                                - 34 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 34 of 95 PageID #: 34
       93.     During the Relevant Period, Clover’s wholly owned subsidiary, Seek Insurance

misleadingly advertised itself to unwitting consumers, while failing to disclose its connection to

Clover. This practice continues today. Specifically, Seek Insurance’s website holds itself out as an

“independent” and “unbiased” source of information concerning the selection of Medicare plans.

In fact, the website specifically states that it is “privately owned and operated” and makes no

mention of the fact that it is really owned by Clover. Instead, Seek Insurance deceptively markets

to seniors that it is “ready to help you compare your options and find the best Medicare plan – no

matter which insurance company offers it.” Notably, despite Clover’s ownership of it, Seek

Insurance’s website explicitly states “[w]e don’t work for insurance companies. We work for you.”

       94.     Astonishingly, Seek Insurance’s website even has a blog post criticizing other

insurance brokers as “incentivized to steer clients towards a plan that is tied to their own financial

interest” while characterizing itself as remaining “neutral” and its approach as “impartial” before

it implores consumers to “trust” them to be “objective[.]”

       Undisclosed Related Party Transactions

       95.     A significant amount of the Company’s and its predecessor’s sales was and remains

attributable to an undisclosed relationship the Company has with an outside insurance brokerage

firm, B & H Assurance, LLC (“B&H”), controlled by the Company’s Head of Sales, Hiram

Bermudez (“Bermudez”). Although Bermudez supposedly left his position as VP of Sales

Operations with B&H in September 2012, Bermudez is still listed as B&H’s sole agent according

to the most recent New Jersey corporate records.

       96.     One former employee that Hindenburg Research interviewed explained that

Bermudez never left B&H, but rather, Clover Health brought him on to use his field marketing



                                                - 35 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 35 of 95 PageID #: 35
organization, which is designed to negotiate sales deals with insurers that a network of brokers can

then offer and sell to customers, to grow its sales. According to another former employee that

Hindenburg Research interviewed, Bermudez took steps to actively conceal the relationship by

“hand[ing] his business over to a partner,” i.e., his wife.

       97.     Although B&H lists Clover as a partner on its website, it does not list Clover under

its formal relationship disclosures with the National Association of Insurance Commissioners

(“NAIC”). Notably, NAIC records indicate that the only business entity affiliation listed for B&H

is with Yesenia Rivera, who is Bermudez’s wife.

       Investigations

       98.     According to the Hindenburg Report, and as the Company later admitted in an

article published on Medium on February 5, 2021, Clover is the subject of an DOJ inquiry resulting

from the Deceptive Sales Misconduct discussed above. The Hindenburg Report further detailed

that the DOJ had issued a Civil Investigative Demand to Clover.

       99.     On February 5, 2021, the Company filed a current report on Form 8-K with the

SEC disclosing that Clover had received a letter from the SEC indicating that it commenced an

investigation into the Deceptive Sales Misconduct, as detailed herein and in the Hindenburg

Report, and requested that the Company preserve documents and data for the period from January

1, 2020 to the present.

       The Individual Defendants’ Duty to Disclose

       100.    SEC Regulation S-K imposes certain affirmative disclosure requirements on public

companies, such as Clover’s, with respect to their finances and operations. Specifically, Item 303

of Regulation S-K requires that registration statements filed either on S-1 or S-4 filed with the SEC



                                                - 36 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 36 of 95 PageID #: 36
include a “Management’s discussion and Analysis of Financial Condition and Results of

Operations” (“MD&A”) section. Item 303(a)(3)(ii) provides that the MD&A section must:

       Describe any known trends or uncertainties that have had or that the registrant
       reasonably expects will have a material favorable or unfavorable impact on net
       sales or revenues or income from continuing operations. If the registrant knows of
       events that will cause a material change in the relationship between costs and
       revenues (such as known future increases in costs of labor or materials or price
       increases or inventory adjustments), the change in the relationship shall be
       disclosed.

       101.    Additionally, Item 503 of Regulation S-K required the Individual Defendants to

include in the “Risk Factors” section of the Merger Filings “a discussion of the most significant

factors that make an investment in the registrant or offering speculative or risky.”

       102.    As such, the Individual Defendants had a duty pursuant to Regulation S-K to

disclose the Deceptive Sales Misconduct and the DOJ investigation, as these facts constituted: (i)

unusual transactions or significant economic changes materially affecting the Company’s

reporting income, (ii) known trends or uncertainties that have had or should be reasonably expected

to have a material impact on the Company’s revenue or income, and (iii) significant factors that

would make investing in Clover speculative or risky.

       False and Misleading Statements

       October 6, 2020 Press Release, CNBC Interview, and Form 425 Prospectus

       103.    On October 6, 2020, Clover Health issued a joint press release which announced its

plans for going public by way of reverse merger with SCH at a $3.7 billion valuation. The press

release characterized Clover as “a next-generation Medicare Advantage insurance company

offering best-in-class plans that combine wide access to healthcare and rich supplemental benefits

with low out-of-pocket expenses” with a “unique model in health insurance,” that “partners with



                                               - 37 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 37 of 95 PageID #: 37
primary care physicians using its software platform, the Clover Assistant, to deliver data-driven,

personalized insights at the point of care.”

       104.    Regarding, among other things, the Merger, Clover Health’s business, and the

Clover Assistant, the press release highlighted the following:

       • Clover is a next-generation Medicare Advantage insurance company offering
       best-in-class plans that combine wide access to healthcare and rich supplemental
       benefits with low out-of-pocket expenses

       • A unique model in health insurance, Clover partners with primary care physicians
       using its software platform, the Clover Assistant, to deliver data-driven,
       personalized insights at the point of care

       • The transaction is expected to fuel Clover’s trajectory as one of the nation’s fastest
       growing Medicare Advantage plans

       • Transaction values Clover at an enterprise value of $3.7 billion and is expected
       to provide up to $1.2 billion in cash proceeds, including a fully committed PIPE of
       $400 million and up to $828 million of cash held in the trust account of Social
       Capital Hedosophia Holdings Corp. III (“SCH”)

       • PIPE led by $100 million from Chamath Palihapitiya, Founder and CEO of SCH,
       and $50 million from Hedosophia, as well as commitments from Fidelity
       Management & Research Company, LLC., and funds affiliated with Jennison,
       Senator Investment Group LP, Casdin and Perceptive Advisors

       • Clover is expected to receive up to $728 million of transaction proceeds, and up
       to $500 million of cash proceeds is expected to be allocated to existing Clover
       shareholders

       . . . Clover Health Investments, Corp. (“Clover” or “the Company”), which operates
       next-generation Medicare Advantage plans, has entered into a definitive agreement
       to become publicly traded via a merger with Social Capital Hedosophia Holdings
       Corp. III (“SCH”)(NYSE: IPOC), a special purpose acquisition company. Upon
       closing, the transaction will support Clover’s mission to improve every life,
       providing significant capital for the Company to scale and improve health outcomes
       for seniors across the United States.

(Emphasis added.)




                                                - 38 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 38 of 95 PageID #: 38
       105.    The press release continued to tout Clover Health’s focus on “affordability” and

its achievement of the “best possible health outcomes,” stating:

       Company Overview

       Founded in 2013, Clover has pioneered a fundamentally different approach to
       Medicare Advantage that focuses on driving affordability and partnering closely
       with physicians to deliver the best possible health outcomes for members. The
       Company offers affordable Medicare Advantage plans to eligible individuals,
       giving consumers access to broad and open healthcare networks, rich supplemental
       benefits and low out-of-pocket expenses.

(Emphasis added.)

       106.    The press release also continued to flaunt the Clover Assistant and the benefits

Clover Health’s technological approach provides, stating:

       Technology is at the core of Clover’s business – the Company is a true innovator
       in the Medicare Advantage space, deploying its own internally-developed
       software to assist physicians with clinical decision-making at the point of care.

       Clover’s flagship platform, the Clover Assistant, aggregates millions of relevant
       health data points – including claims, medical charts and diagnostics, among others
       – and uses machine learning to synthesize that data with member-specific
       information. This provides physicians with actionable and personalized insights at
       the point of care, offering suggestions for medications and dosages as well as the
       need for tests or referrals, among others, to ultimately improve health outcomes.

       The Clover Assistant enables a virtuous growth cycle, whereby improved health
       outcomes lead to superior economics that the Company shares with members
       through lower costs and rich benefits. In turn, the Company believes its best-in-
       class plans will continue to deliver market-leading growth, allowing the Clover
       Assistant to capture and synthesize more data and ultimately drive better care.

       Medicare Advantage is one of the largest and fastest growing markets in the U.S.
       healthcare system – but it is one that has seen little innovation and remains ripe for
       disruption. Worth $270 billion today and with an estimated value of $590 billion
       by 2025, the Medicare Advantage market provides a tremendous opportunity for
       growth.

       Today, Clover is the fastest growing Medicare Advantage insurer in the United
       States – among insurers with more than 50,000 members – and serves more than


                                               - 39 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 39 of 95 PageID #: 39
       57,000 members in 34 counties across 7 states. Spurred by favorable demographic
       tailwinds and its differentiated, technology-driven approach, Clover has captured
       an average of 50 percent of the net increase in membership across its established
       markets over the last three years. Further, the Company’s software-centric approach
       enables efficient expansion into new markets, including to historically
       underserved and rural communities. The Company plans to expand into an
       additional 74 counties and eighth state next year and recently announced a new
       partnership with Walmart to make joint Clover-Walmart plans available to half a
       million Medicare-eligibles in eight Georgia counties.

       Clover’s management team, led by CEO and Co-Founder Vivek Garipalli and
       President and Co-Founder Andrew Toy, will continue to lead Clover following the
       transaction. Chamath Palihapitiya, Founder and CEO of SCH, will act as a senior
       advisor to the Company’s management.

(Emphasis added.)

       107.    Also in the press release, Defendants Garipalli, Toy, and Palihapitiya provided

reaction to the news and took the opportunity to relentlessly tout Clover Health’s many purported

virtues. The press release stated the following, in relevant part:

       Management Comments
       “I launched Clover eight years ago to fix fundamental flaws in our healthcare
       system, including unequal access, abysmal customer service and wasteful spending.
       Chamath and the SCH team are fervent believers and true champions of Clover’s
       mission to improve every life,” said Garipalli. “Our philosophy is that everyone
       should be able to afford great healthcare. The Clover team empowers physicians
       to deliver the best possible outcomes for our members, and the Clover Assistant
       does just that by delivering vital clinical insights to physicians at the point of care.”

       “We have made it our business to make healthcare affordable. Our technology
       helps doctors, leading to better outcomes and lower out-of-pocket expenses for
       members,” said Toy. “I believe that more and more doctors are embracing the
       Clover Assistant because it allows them to focus on what they want to do, which
       is to look after patients. Importantly, the platform is powered by a closed feedback
       loop, linking clinical data and physician action, which improves continuously as
       membership grows, allowing us to constantly evolve new ways of helping
       physicians and their patients.”

       Palihapitiya said, “We need companies like Clover to help fix our broken
       healthcare system. The Company’s rapid growth is a testament to the
       effectiveness of its tech-enabled approach, which resonates powerfully with


                                                - 40 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 40 of 95 PageID #: 40
       consumers and physicians alike. I believe Clover is uniquely positioned to disrupt
       the entire Medicare Advantage market as well as expand into new and exciting
       opportunities in Original Medicare. I am proud to partner with Vivek, Andrew and
       the entire Clover team on the next phase of their mission to improve lives across
       the country.”

(Emphasis added.)

       108.    During an interview on CNBC’s “Squawk Box” later that same day, October 6,

2020, Defendant Palihapitiya touted Clover Health’s “transparency,” stating, in relevant part, that

the Company “create[s] transparency. They don’t play games. They don’t motivate doctors to

upcode or do all kinds of things in order to get paid.”

       109.    The same day, Clover Health, together with SCH, also filed a prospectus on Form

425 with the SEC that attached the Merger Agreement as an exhibit. The Merger Agreement was

signed by Defendants Garipalli and Palihapitiya and stated the following with regard to

“Healthcare Compliance”: “[e]ach of [Clover] and its Subsidiaries (i) in all material respects meets

and complies with, and since January 1, 2018, has met and complied with, all applicable Laws,

including all Health Care Laws, and other requirements for participation in, and receipt of payment

from, the Medicare Advantage Program [.]” Notably, “Health Care Laws,” is defined within the

Merger Agreement to include, Federal False Claims Act, the Federal Anti-Kickback Law, and

many other related laws.

       110.    Additionally, the Merger Agreement stated, “[s]ince January 1, 2018 … (iii) each

of [Clover] and its Subsidiaries has implemented and maintained a compliance program, including

policies, procedures and training, intended to ensure compliance with all applicable Health Care

Laws…”

       October 20, 2020 Registration Statement



                                               - 41 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 41 of 95 PageID #: 41
       111.    On October 20, 2020, Clover filed the Registration Statement with the SEC in

connection to the Merger. Defendants Palihapitiya, Trieu, Osborne, Reses, Ryans signed or

authorized the signing of the Registration Statement. In relation to the Merger, the Registration

Statement asserted that Clover Health had discussions with SCH regarding “typical due diligence”

and that between August 25th and 28th of 2020, the two companies, together with legal counsel,

“held a meeting via video teleconference to discuss certain preliminary healthcare regulatory and

compliance due diligence matters, given the regulated nature of Clover’s business.” Moreover, the

Registration Statement provided that on August 27, 2020, SCH’s legal counsel was “provided with

access to a virtual data room of Clover and began conducting a preliminary legal due diligence

review of Clover” and that several other discussions regarding, among other things, due diligence

in connection to the Merger took place.

       112.    The Registration Statement provided the following concerning the results of SCH’s

due diligence, stating:

       The SCH board of directors considered the scope of the due diligence conducted
       by SCH’s senior management and outside advisors and evaluated the results thereof
       and information available to it related to Clover, including: (a) extensive virtual
       meetings and calls with Clover’s management team regarding its operations,
       projections and the proposed transaction; and (b) review of materials related to
       Clover and its business, made available by Clover, including financial statements,
       material contracts, key metrics and performance indicators, benefit plans, employee
       compensation and labor matters, intellectual property matters, real property
       matters, information technology, privacy and personal data, litigation information,
       healthcare matters and other regulatory and compliance matters and other legal and
       business diligence.

       113.    Pertaining to Clover Health’s business model, the Registration Statement

highlighted the following:

       At Clover Health, we are singularly focused on creating great, sustainable
       healthcare to improve every life. We have centered our strategy on building and


                                             - 42 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 42 of 95 PageID #: 42
  deploying technology that we believe will enable us to solve a significant data
  problem while avoiding the limitations of legacy approaches. Currently, as a next-
  generation Medicare Advantage insurer, we leverage our flagship software
  platform, the Clover Assistant, to provide America’s seniors with PPO and HMO
  plans that are the obvious choice for Medicare-eligible consumers. We call our
  plans “Obvious” because we believe they are highly affordable – offering most of
  our members the lowest average out-of-pocket costs for PCP co-pays, specialist co-
  pays, drug deductibles and drug costs in their markets – and provide peace of mind
  with wide network access and the same cost-sharing (co-pays and deductibles) for
  physicians who are in- and out-of-network. By empowering physicians with data-
  driven, personalized insights at the point of care through our software platform, we
  believe we can improve clinical decision-making and viably offer these “Obvious”
  plans at scale, through an asset-light approach. Today, we have the highest
  membership growth rate among Medicare Advantage plans in the United States
  with over 50,000 members, based on CMS enrollment data, and reach a broad array
  of consumers, including traditionally underserved populations. We believe our
  growth potential in existing and future markets is high.

                                         ***

  We drive adoption and use of the Clover Assistant across our PCP network by
  focusing on continuously improving its user-centric design, highly actionable and
  real-time clinical content, enhanced and rapid payment for Clover Assistant visits
  and simple onboarding. As of September 30, 2020, over 2,300 PCPs, who already
  treat our members and are responsible for caring for 65% of our total membership,
  had contracted to use the Clover Assistant to manage our members’ care. In
  addition, the Clover Assistant delights physicians, as evidenced by our positive
  NPS of 59 for the six months ended September 30, 2020. The Clover Assistant’s
  NPS is comparable to those of leading consumer technology platforms, such as
  Netflix and Amazon, and stands in stark contrast to the average negative NPS of -
  44 of legacy medical record software products, including EHRs such as
  athenahealth, Epic or NextGen, in 2016. Additionally, onboarded physicians are
  highly engaged, using the Clover Assistant for 92% of their member visits in 2019.

                                         ***

  As the improved care made possible by the Clover Assistant results in improved
  plan economics, we are able to return a material portion of our savings to members
  through our “Obvious” plans. We strive to continuously lower our members’ out-
  of-pocket costs and provide them with market-leading benefits. Most of our
  members are enrolled in plans that offer the lowest average out-of-pocket costs for
  PCP co-pays, specialist co-pays, drug deductibles and drug costs in their markets
  while also providing peace of mind with broad network access and with the same
  in- and out-of-network costs for physician visits. . . .


                                         - 43 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 43 of 95 PageID #: 43
       114.    Regarding Clover Health’s growth, the Registration Statement also stated the

following, in relevant part:

       We drive strong, industry-leading organic membership growth, as compared to
       other MA plans with over 50,000 members, as consumers select our “Obvious”
       plans and receive care from physicians on the Clover Assistant, generating broader
       usage of the platform and thus restarting the cycle.

                                              ***

       As a result of our “Obvious” plans, we have achieved significant organic
       membership growth. Our membership has expanded from 30,677 as of January 1,
       2018, to 57,503 as of September 30, 2020, representing 25% share of the individual,
       non-SNP MA market in our established markets, which we define as markets where
       an insurer has over 500 members as of the end of the prior year. This expansion has
       largely been driven by our nation-leading established market take rate, which has
       averaged more than 50% over the past three years across a group of counties in
       New Jersey that grew from eight to 13 over the period. Established market take rate
       is derived from publicly available CMS data and represents the number of members
       gained by an insurer as a percentage of the total number of incremental MA
       members added to comparable plans in established markets. This rapid growth
       generated a 59.1% increase in our total revenues from $290.6 million for the year
       ended December 31, 2018, to $462.3 million for the year ended December 31, 2019,
       and our gross premiums earned, before the impact of premiums ceded to third party
       reinsurers under reinsurance agreements, grew 29.4%, from $353.9 million to
       $457.8 million over the same period. For the nine months ended September 30,
       2020, our total revenues were $506.7 million and gross premiums earned were
       $501.5 million as compared to $347.0 million in total revenues and $344.3 million
       in gross premiums earned for the nine months ended September 30, 2019, in each
       case, representing a 46% increase. During 2018 and 2019, we also built the
       infrastructure to deliver on a more efficient healthcare experience for our members,
       resulting in net losses of $(201.9) million and $(363.7) million for the years ended
       December 31, 2018 and 2019. For the years ended December 31, 2018 and 2019,
       our adjusted EBITDA was $(177.1) million and $(175.5) million, respectively, and
       our Adjusted EBITDA Margin was (50.1)% and (38.3)%, respectively. For the nine
       months ended September 30, 2020, our net loss was $(10.0) million, our adjusted
       EBITDA was $(11.0) million and our Adjusted EBITDA Margin was (2.2)%. Our
       improved results in the current year were the result of operational execution as well
       as reduced utilization of healthcare services as a result of COVID-19.

                                              ***



                                              - 44 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 44 of 95 PageID #: 44
        We’ve already seen a glimpse of what’s possible. Clover currently offers Medicare
        Advantage plans in 7 states and 34 markets. Our “obvious” plans are among the
        most affordable in their markets. They generally offer the widest physician
        networks. As a result, they benefit from industry-leading organic growth, with a
        38% annual growth rate compared to an 8% industry average.

        115.    Regarding doctor usage of the “Clover Assistant,” the Registration Statement

stated, in pertinent part, that:

        The Clover Assistant delights and engages physicians. We are focused on
        empowering and delighting physicians that use our platform. Physicians are highly
        satisfied with the Clover Assistant platform, as evidenced by our platform’s
        positive NPS of 64 for the three months ended June 30, 2020. The Clover
        Assistant’s NPS is comparable to those of leading consumer technology platforms,
        such as Netflix and Amazon, and stands in stark contrast to the average negative
        NPS of -44 of legacy medical record software products, including EHRs such as
        athenahealth, Epic and NextGen. Onboarded physicians are highly engaged, using
        the Clover Assistant for 92% of their member visits in 2019.

        116.    The Registration Statement also pushed Clover Health’s purported “best-in-class”

healthcare plans, stating:

        The SCH board of directors believes that Clover provides a fundamentally different
        approach to insurance, offering highly affordable, best-in-class plans that combine
        wide access to healthcare and supplemental benefits with low outof-pocket
        expenses. Clover designs its plans to provide the access of a PPO at lower than
        HMO costs. Most of its members are enrolled in plans that offer the lowest average
        out-of-pocket costs for PCP co-pays, specialist co-pays, drug deductibles and drug
        costs in their markets while also providing peace of mind with wide network access
        and with the same in-and out-of-network costs for physician visits. For example,
        based on a company analysis that assumes a lifetime of seven years on Medicare,
        Clover estimates that its highest enrolled plan offers a 17% average lifetime cost
        savings compared to the highest enrolled MA competitor plan in Clover’s five
        largest markets. Likewise, based on a similar company analysis, Clover estimates
        that its highest enrolled plan offers a 41% average lifetime cost savings compared
        to Original Medicare, taking into account the Kaiser Family Foundation’s reported
        average Original Medicare enrollee’s out-of-pocket spending on medical and long-
        term care services in 2016. The SCH board of directors believes that Clover’s best-
        in-class plans will continue to deliver market-leading growth, allowing Clover
        Assistant to capture and synthesize more data and ultimately drive better care.




                                              - 45 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 45 of 95 PageID #: 45
       117.    In a section titled, “Government Regulation,” the Registration Statement stated that

“[w]e work diligently to ensure compliance with all applicable laws and regulations.” The

Registration Statement further stated:

       Our operations, current and past business practices, contracts and accounts and
       other books and records are subject to routine, regular and special investigations,
       audits, examinations and review by, and from time to time we receive subpoenas
       and other requests for information from, federal and state supervisory and
       enforcement agencies, attorneys general and other state, federal and international
       governmental authorities and legislators.

       118.    Regarding “Legal Proceedings,” the Registration Statement stated, in relevant part,

that at that time the Company was “not presently involved in any legal proceeding the outcome of

which, we believe, if determined adversely to us, would individually or taken together have a

material adverse effect on our business, operating results, cash flows or financial condition.”

       119.    Concerning “Litigation and Proceedings,” the Merger Agreement, which was

attached to the Registration Statement, stated the following:

       Section 4.10. Litigation and Proceedings. Except as set forth on Section 4.10 of the
       Company Disclosure Letter, as of the date hereof, (a) there are no pending or, to
       the knowledge of the Company, threatened, lawsuits, actions, suits, judgments,
       claims, proceedings or any other Actions (including any investigations or inquiries
       initiated, pending or threatened) by any Governmental Authority, or other
       proceedings at law or in equity (collectively, “Legal Proceedings”), against the
       Company or any of the Company’s Subsidiaries or their respective properties or
       assets; and (b) there is no outstanding Governmental Order imposed upon the
       Company or any of the Company’s Subsidiaries; nor are any properties or assets of
       the Company or any of the Company’s Subsidiaries’ respective businesses bound
       or subject to any Governmental Order, except in the case of each of clauses (a) and
       (b), as would not be, or would not reasonably be expected to be, material to the
       business of the Company and its Subsidiaries, taken as a whole.

       120.    The Merger Agreement, which was made a part of and attached to the Registration

Statement as Annex A, also stated, in relevant part, that the disclosure letters referenced in Section




                                                - 46 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 46 of 95 PageID #: 46
4.10 above “are not publicly filed,” and that the Company “did not believe that the disclosure

letters contain information that is material to an investment decision.”

        121.    Concerning “Legal Compliance” in connection to Clover Health (referred to therein

as “the Company,” the Merger Agreement stated the following:

        Section 4.11. Legal Compliance.

        (a) Each of the Company and its Subsidiaries is, and for the prior five (5) years has
        been, in compliance in all material respects with applicable Law.

        (b) The Company and its Subsidiaries maintain a program of policies, procedures,
        and internal controls reasonably designed and implemented to (i) prevent the use of
        the products and services of the Company and its Subsidiaries in a manner that
        violates applicable Law (including money laundering or fraud), and (ii) otherwise
        provide reasonable assurance that violations of applicable Law by any of the
        Company’s or its Subsidiaries’ directors, officers, employees or its or their
        respective agents, representatives or other Persons, acting on behalf of the
        Company or any of the Company’s Subsidiaries, will be prevented, detected and
        deterred.

        (c) Neither the Company nor any of its Subsidiaries or any of the officers, directors
        or employees thereof acting in such capacity has received any written notice of, or
        been charged with, the violation of any Laws, except where such violation has not
        been, individually or in the aggregate, material to the Company and its Subsidiaries.

        122.    Under “Risk Factors,” the Registration Statement stated the following as to

Clover’s risk of litigation:

        From time to time we are and may be subject to legal proceedings and claims that
        arise in the ordinary course of business, such as claims brought by providers,
        facilities, consultants, and vendors in connection with commercial disputes, or
        employment claims made by our current or former associates. In addition, from
        time to time, we are and may be subject to regular and special governmental market
        conduct and other audits, investigations and reviews by, and we receive and may
        receive subpoenas and other requests for information from, various federal and state
        agencies, regulatory authorities, attorneys general, committees, subcommittees and
        members of the U.S. Congress and other state, federal and international
        governmental authorities. In the United States, federal and state governments have
        made investigating and prosecuting health care and other insurance fraud, waste,
        and abuse a priority. Fraud, waste, and abuse prohibitions encompass a wide range


                                               - 47 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 47 of 95 PageID #: 47
       of activities, including kickbacks for referral of members, fraudulent coding
       practices, billing for unnecessary medical and/or other covered services, improper
       marketing and violations of patient privacy rights. The U.S. Department of Justice
       (“DOJ”) and the Department of Health and Human Services Office of Inspector
       General (the “OIG”), have recently increased their scrutiny of healthcare payers
       and providers, and Medicare Advantage insurers, under the federal False Claims
       Act (the “FCA”), in particular, and there have been a number of investigations,
       prosecutions, convictions and settlements in the healthcare industry. CMS and the
       OIG also periodically perform risk adjustment data validation (“RADV”) audits of
       selected Medicare Advantage health plans to validate the coding practices of and
       supporting documentation maintained by health care providers. Certain of our plans
       have been selected for such audits, which have in the past resulted and could in the
       future result in retrospective adjustments to payments made to our health plans,
       fines, corrective action plans or other adverse action by CMS.

       123.    The “Risk Factors” section of the Registration Statement stated the following, in

relevant part, in regards to the threat of government scrutiny and litigation, particularly regarding

anti-kickbacks, to the Company:

       There has been increased government scrutiny and litigation involving MA plans
       under the FCA related to diagnosis coding and risk adjustment practices. In some
       proceedings involving MA plans, there have been allegations that certain financial
       arrangements with providers violate other laws governing fraud and abuse, such as
       the Anti-Kickback Statute. We perform ongoing monitoring of our compliance with
       CMS risk adjustment requirements and applicable laws, which includes review of
       the Clover Assistant features that may be relevant to patient risk assessments and
       the submission of risk adjustment data to CMS. We also monitor our physician
       payment practices to ensure compliance with applicable laws, such as the Anti-
       Kickback Statute. While we believe that our risk adjustment data collection efforts
       and relationships with providers, including those related to the Clover Assistant,
       comply with applicable laws, we are and may be subject to audits, reviews and
       investigation of our practices and arrangements, and the federal government might
       conclude that they violate the FCA, the Anti-Kickback Statute and/or other federal
       and state laws governing fraud and abuse. See the section entitled “Risk factors—
       Risks Related to Governmental Regulation—Our business activities are highly
       regulated and new and proposed government regulation or legislative reforms could
       increase our cost of doing business and reduce our membership, profitability and
       liquidity.”

                                               ***




                                               - 48 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 48 of 95 PageID #: 48
       As an institution that contracts with the federal government, we are subject to
       federal laws and regulations relating to the award, administration and performance
       of U.S. government contracts, including laws aimed at preventing fraud, waste and
       abuse. Fraud, waste and abuse prohibitions encompass a wide range of activities,
       including kickbacks or other inducements for referral of members or for the
       coverage of products by a plan, billing for unnecessary medical services by a
       healthcare provider, improper marketing and beneficiary inducements, and
       violations of patient privacy rights. Companies involved in federal and state health
       care programs such as Medicare are required to maintain compliance programs to
       detect and deter fraud, waste and abuse, and are often the subject of fraud, waste
       and abuse investigations and audits. The regulations and contractual requirements
       applicable to us and other participants in these programs are complex and subject
       to change. Although our compliance program is designed to meet all statutory and
       regulatory requirements, our policies and procedures are frequently under review
       and subject to updates, and our training and education programs continue to evolve.

       The federal Anti-Kickback Statute and related regulations have been interpreted to
       prohibit the knowing and willful payment, solicitation, offering or receipt of any
       form of remuneration (including kickbacks, bribes and rebates) in return for the
       referral of federal healthcare program patients or any item or service that is
       reimbursed, in whole or in part, by any federal healthcare program. A person or
       entity does not need to have actual knowledge of the statute or specific intent to
       violate it to have committed a violation. In some of our markets, states have adopted
       similar anti-kickback provisions, which apply regardless of the source of
       reimbursement. We have attempted to structure our relationships with providers
       and other entities to ensure compliance with the Anti-Kickback Statute and relevant
       safe harbors. It is, however, possible that regulatory authorities may challenge our
       approach to provider contracting and incentives, or other operations, and there can
       be no assurance that authorities will determine that our arrangements do not violate
       the federal Anti-Kickback Statute. Penalties for violations of the federal Anti-
       Kickback Statute include criminal penalties and civil sanctions, including fines,
       imprisonment and possible exclusion from Medicare, Medicaid and other federal
       healthcare programs.

       124.    The “Risk Factors” section of the Registration Statement also stated the following,

in relevant part, regarding the threat of government scrutiny and litigation related to the submission

of false claims to the federal government:

       We are subject to federal and state laws and regulations that apply to the submission
       of information and claims to various government agencies. For example, the False
       Claims Act (“FCA”), provides, in part, that the federal government may bring a
       lawsuit against any person or entity who the government believes has knowingly


                                                - 49 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 49 of 95 PageID #: 49
  presented, or caused to be presented, a false or fraudulent request for payment from
  the federal government, or who has made a false statement or used a false record to
  get a claim approved. There also is FCA liability for knowingly or improperly
  avoiding repayment of an overpayment received from the government and/or
  failing to promptly report and return any such overpayment. The federal
  government, whistleblowers and some courts have taken the position that claims
  presented in violation of other statutes, for example, where a claim includes items
  or services resulting from a violation of the federal Anti-Kickback Statute, may be
  considered a violation of the FCA. Violations of the FCA are punishable by treble
  damages and civil monetary penalties of up to a specified dollar amount per false
  claim. In addition, a special provision under the FCA allows a private person (for
  example, a “whistleblower,” such as a disgruntled current or former competitor,
  member, or employee) to bring an action under the FCA on behalf of the
  government alleging that a company has defrauded the federal government and
  permits the private person to share in any settlement of, or judgment entered in, the
  lawsuit. A number of states, including states in which we operate, have adopted
  their own false claims acts and whistleblower provisions that are similar to the
  FCA. Companies in the health and related benefits industry, including ours,
  frequently are subject to actions brought under the FCA or similar state laws.

  125.   Regarding “Sales and Marketing,” the Registration Statement stated the following:

  We market our “Obvious” plans through direct marketing activities and an
  extensive network of insurance brokers and field marketing organizations. We also
  enter into co-branding arrangements with physicians and other provider
  institutions. We market or may market our plans through a number of channels
  including, but not limited to, direct mail, marketing materials in provider’s offices,
  the Internet, telesales and free marketing channels provided by the U.S.
  government, such as the Medicare Plan Finder. Commissions paid to employed
  sales representatives and independent brokers and agents are based on a per unit
  commission structure, regulated in structure and amount by CMS.

  126.   Regarding the “risk adjustment model,” the Registration Statement stated:

  When individuals become eligible for Medicare coverage, they may elect to enroll
  directly with the federal government in what is commonly referred to as “Original
  Medicare,” under which they are generally required to pay premiums to the U.S.
  government and out-of-pocket deductibles and coinsurance to providers.
  Alternatively, eligible consumers may elect each year to enroll in Medicare
  Advantage in markets where it is available. Under MA, consumers can shop
  annually and choose a private company to coordinate their health plan benefits and
  care on behalf of the U.S. government. This model is consumer-friendly with low
  switching costs for members to choose the plan that suits their needs. In both
  Original Medicare and MA, the U.S. government is the ultimate insurer and pays


                                          - 50 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 50 of 95 PageID #: 50
       for the cost of care. In MA, the U.S. government, through CMS, pays MA plans on
       a per member per month basis, which gives high visibility with respect to recurring
       revenue, making these plans similar to other subscription-based models. CMS also
       adjusts payments based on its risk adjustment model, which compensates plans for
       the health risk profile of their members, resulting in higher payments for sicker
       members who generally require more care, and provides the opportunity for
       sustainable plan economics regardless of a plan’s member mix. The consumer-
       oriented nature and predictable payment model feature have resulted in the MA
       program achieving rapid adoption.

       November 19, 2020 Presentation

       127.    On November 19, 2020, the Company filed a current report on Form 8-K which

contained an analyst presentation titled, “Clover Health A Deeper Dive,” as an exhibit. The

presentation touted Clover Health’s “Virtuous Growth Cycle” and proclaimed that “Physicians

value the Clover Assistant.” The presentation stated, “[i]n ~2 years since product launch, we’ve

built a broad base of engaged physicians. Given our software-driven approach, we believe we can

scale these results rapidly within existing and new markets.” The presentation further stated that

physicians were “[i]ncentivized to use [Clover’s] highly delightful tech platform . . . that suggests

personalized care recommendations at the point of care” and that the Clover Assistant was

“[d]esigned to work with any PCP and remove financial concerns from clinical decision-making.”

       December 14, 2020 Proxy Statement

       128.    On December 14, 2020, the Company filed the 2020 Proxy Statement for the

purposes of soliciting shareholder approval of the Merger. Defendants Palihapitiya, Osborne,

Reses, and Ryans solicited the 2020 Proxy Statement filed pursuant to Section 14(a) of the

Exchange Act, which contained material misstatements and omissions.3


3
 Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to

                                               - 51 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 51 of 95 PageID #: 51
       129.    The 2020 Proxy Statement called for shareholder approval of, among other things:

(1) the Merger; (2) the election of five directors, including Defendants Garipalli, Toy, Turner, and

Shapiro, and non-party Chelsea Clinton (“Clinton”); and (3) the issuance of shares of Clover Class

A or Class B common stock pursuant to the Merger agreement; (4) the 2020 Equity Incentive Plan,

which provided that Class A common stock shares of up to 5.5% of the total outstanding capital

stock of the Company could be issued, increasing each fiscal year beginning with 2022, so that the

Company may attract and retain the best available personnel and incentivize employees, directors,

and contractors with long-term equity-based compensation to align their interest with shareholders;

(5) the 2020 Management Incentive Plan, which provided that Class B common stock shares of up

to 6% of the total outstanding common stock of the Company could be issued to award Defendants

Garipalli and Toy with grants of time-based and performance-based restricted stock units to

enhance the Company’s ability to incentivize them and promote success of the Company’s

business; and (6) the 2020 Employee Stock Purchase Plan, which provided that Class A common

stock shares of up to 0.5% of the total outstanding capital stock of the Company could be issued

to grant a series of purchase rights to eligible employees and service providers to incentivize and

retain both new and old eligible employees and service providers (collectively, the “Proposals”).

       130.    With respect to the Company’s Code of Conduct, the 2020 Proxy Statement stated

that Clover “will have a code of ethics that applies to all of its executive officers, directors and

employees, including its principal executive officer, principal financial officer, principal

accounting officer or controller or persons performing similar functions.”




any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                                - 52 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 52 of 95 PageID #: 52
        131.    The 2020 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

        132.    The Individual Defendants also caused the 2020 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s valuation was artificially

inflated as a result of false and misleading statements alleged herein.

        133.    Regarding Clover Health’s growth, the 2020 Proxy Statement stated the following,

in relevant part:

        We drive strong, industry-leading organic membership growth, as compared to
        other MA plans with over 50,000 members, as consumers select our “Obvious”
        plans and receive care from physicians on the Clover Assistant, generating broader
        usage of the platform and thus restarting the cycle.

                                               ***

        As a result of our “Obvious” plans, we have achieved significant organic
        membership growth. Our membership has expanded from 30,677 as of January 1,
        2018, to 57,503 as of September 30, 2020, representing 25% share of the individual,
        non-SNP MA market in our established markets, which we define as markets where
        an insurer has over 500 members as of the end of the prior year. This expansion has
        largely been driven by our nation-leading established market take rate, which has
        averaged more than 50% over the past three years across a group of counties in
        New Jersey that grew from eight to 13 over the period.

                                               ***

        We’ve already seen a glimpse of what’s possible. Clover currently offers Medicare
        Advantage plans in 7 states and 34 markets. Our “obvious” plans are among the
        most affordable in their markets. They generally offer the widest physician
        networks. As a result, they benefit from industry-leading organic growth, with a
        38% annual growth rate compared to an 8% industry average.



                                               - 53 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 53 of 95 PageID #: 53
        134.    Regarding doctor usage of the “Clover Assistant” platform, the 2020 Proxy

Statement stated, in pertinent part, that:

        [T]he Clover Assistant delights physicians, as evidenced by our positive NPS of 59
        for the six months ended September 30, 2020. The Clover Assistant’s NPS is
        comparable to those of leading consumer technology platforms, such as Netflix and
        Amazon, and stands in stark contrast to the average negative NPS of -44 of legacy
        medical record software products, including EHRs such as athenahealth, Epic or
        NextGen, in 2016. Additionally, onboarded physicians are highly engaged, using
        the Clover Assistant for 92% of their member visits in 2019.

        135.    The 2020 Proxy Statement also pushed Clover Health’s purported “best-in-class”

healthcare plans, stating:

        The SCH board of directors believes that Clover provides a fundamentally different
        approach to insurance, offering highly affordable, best-in-class plans that combine
        wide access to healthcare and supplemental benefits with low out-of-
        pocket expenses. Clover designs its plans to provide the access of a PPO at lower
        than HMO costs. Most of its members are enrolled in plans that offer the lowest
        average out-of-pocket costs for PCP co-pays, specialist co-pays, drug deductibles
        and drug costs in their markets while also providing peace of mind with wide
        network access and with the same in-and out-of-network costs for physician visits.
        For example, based on a company analysis that assumes a lifetime of seven years
        on Medicare, Clover estimates that its highest enrolled plan offers a 17% average
        lifetime cost savings compared to the highest enrolled MA competitor plan in
        Clover’s five largest markets. Likewise, based on a similar company analysis,
        Clover estimates that its highest enrolled plan offers a 41% average lifetime cost
        savings compared to Original Medicare, taking into account the Kaiser Family
        Foundation’s reported average Original Medicare enrollee’s out-of-pocket
        spending on medical and long-term care services in 2016. The SCH board of
        directors believes that Clover’s best-in-class plans will continue to deliver market-
        leading growth, allowing Clover Assistant to capture and synthesize more data and
        ultimately drive better care.

        136.    Under “Risk Factors,” the 2020 Proxy Statement stated the following as to Clover’s

risk of litigation:

        From time to time we are and may be subject to legal proceedings and claims that
        arise in the ordinary course of business, such as claims brought by providers,
        facilities, consultants, and vendors in connection with commercial disputes, or
        employment claims made by our current or former associates. In addition, from


                                               - 54 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 54 of 95 PageID #: 54
  time to time, we are and may be subject to regular and special governmental market
  conduct and other audits, investigations and reviews by, and we receive and may
  receive subpoenas and other requests for information from, various federal and state
  agencies, regulatory authorities, attorneys general, committees, subcommittees and
  members of the U.S. Congress and other state, federal and international
  governmental authorities. In the United States, federal and state governments have
  made investigating and prosecuting health care and other insurance fraud, waste,
  and abuse a priority. Fraud, waste, and abuse prohibitions encompass a wide range
  of activities, including kickbacks for referral of members, fraudulent coding
  practices, billing for unnecessary medical and/or other covered services, improper
  marketing and violations of patient privacy rights. The U.S. Department of Justice
  (“DOJ”) and the Department of Health and Human Services Office of Inspector
  General (the “OIG”), have recently increased their scrutiny of healthcare payers
  and providers, and Medicare Advantage insurers, under the federal False Claims
  Act (the “FCA”), in particular, and there have been a number of investigations,
  prosecutions, convictions and settlements in the healthcare industry. CMS and the
  OIG also periodically perform risk adjustment data validation (“RADV”) audits of
  selected Medicare Advantage health plans to validate the coding practices of and
  supporting documentation maintained by health care providers. Certain of our plans
  have been selected for such audits, which have in the past resulted and could in the
  future result in retrospective adjustments to payments made to our health plans,
  fines, corrective action plans or other adverse action by CMS.

                                         ***

  There has been increased government scrutiny and litigation involving MA plans
  under the FCA related to diagnosis coding and risk adjustment practices. In some
  proceedings involving MA plans, there have been allegations that certain financial
  arrangements with providers violate other laws governing fraud and abuse, such as
  the Anti-Kickback Statute. We perform ongoing monitoring of our compliance with
  CMS risk adjustment requirements and applicable laws, which includes review of
  the Clover Assistant features that may be relevant to patient risk assessments and
  the submission of risk adjustment data to CMS. We also monitor our physician
  payment practices to ensure compliance with applicable laws, such as the Anti-
  Kickback Statute. While we believe that our risk adjustment data collection efforts
  and relationships with providers, including those related to the Clover Assistant,
  comply with applicable laws, we are and may be subject to audits, reviews and
  investigation of our practices and arrangements, and the federal government might
  conclude that they violate the FCA, the Anti-Kickback Statute and/or other federal
  and state laws governing fraud and abuse. See the section entitled “Risk factors—
  Risks Related to Governmental Regulation—Our business activities are highly
  regulated and new and proposed government regulation or legislative reforms could
  increase our cost of doing business and reduce our membership, profitability and
  liquidity.”


                                         - 55 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 55 of 95 PageID #: 55
                                         ***

  As an institution that contracts with the federal government, we are subject to
  federal laws and regulations relating to the award, administration and performance
  of U.S. government contracts, including laws aimed at preventing fraud, waste and
  abuse. Fraud, waste and abuse prohibitions encompass a wide range of activities,
  including kickbacks or other inducements for referral of members or for the
  coverage of products by a plan, billing for unnecessary medical services by a
  healthcare provider, improper marketing and beneficiary inducements, and
  violations of patient privacy rights. Companies involved in federal and state health
  care programs such as Medicare are required to maintain compliance programs to
  detect and deter fraud, waste and abuse, and are often the subject of fraud, waste
  and abuse investigations and audits. The regulations and contractual requirements
  applicable to us and other participants in these programs are complex and subject
  to change. Although our compliance program is designed to meet all statutory and
  regulatory requirements, our policies and procedures are frequently under review
  and subject to updates, and our training and education programs continue to evolve.

  The federal Anti-Kickback Statute and related regulations have been interpreted to
  prohibit the knowing and willful payment, solicitation, offering or receipt of any
  form of remuneration (including kickbacks, bribes and rebates) in return for the
  referral of federal healthcare program patients or any item or service that is
  reimbursed, in whole or in part, by any federal healthcare program. A person or
  entity does not need to have actual knowledge of the statute or specific intent to
  violate it to have committed a violation. In some of our markets, states have adopted
  similar anti-kickback provisions, which apply regardless of the source of
  reimbursement. We have attempted to structure our relationships with providers
  and other entities to ensure compliance with the Anti-Kickback Statute and relevant
  safe harbors. It is, however, possible that regulatory authorities may challenge our
  approach to provider contracting and incentives, or other operations, and there can
  be no assurance that authorities will determine that our arrangements do not violate
  the federal Anti-Kickback Statute. Penalties for violations of the federal Anti-
  Kickback Statute include criminal penalties and civil sanctions, including fines,
  imprisonment and possible exclusion from Medicare, Medicaid and other federal
  healthcare programs.

  We are subject to federal and state laws and regulations that apply to the submission
  of information and claims to various government agencies. For example, the False
  Claims Act (“FCA”), provides, in part, that the federal government may bring a
  lawsuit against any person or entity who the government believes has knowingly
  presented, or caused to be presented, a false or fraudulent request for payment from
  the federal government, or who has made a false statement or used a false record to
  get a claim approved. There also is FCA liability for knowingly or improperly


                                         - 56 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 56 of 95 PageID #: 56
  avoiding repayment of an overpayment received from the government and/or
  failing to promptly report and return any such overpayment. The federal
  government, whistleblowers and some courts have taken the position that claims
  presented in violation of other statutes, for example, where a claim includes items
  or services resulting from a violation of the federal Anti-Kickback Statute, may be
  considered a violation of the FCA. Violations of the FCA are punishable by treble
  damages and civil monetary penalties of up to a specified dollar amount per false
  claim. In addition, a special provision under the FCA allows a private person (for
  example, a “whistleblower,” such as a disgruntled current or former competitor,
  member, or employee) to bring an action under the FCA on behalf of the
  government alleging that a company has defrauded the federal government and
  permits the private person to share in any settlement of, or judgment entered in, the
  lawsuit. A number of states, including states in which we operate, have adopted
  their own false claims acts and whistleblower provisions that are similar to the
  FCA. Companies in the health and related benefits industry, including ours,
  frequently are subject to actions brought under the FCA or similar state laws.

  137.   Regarding “Sales and Marketing,” the 2020 Proxy Statement stated the following:

  We market our “Obvious” plans through direct marketing activities and an
  extensive network of insurance brokers and field marketing organizations. We also
  enter into co-branding arrangements with physicians and other provider
  institutions. We market or may market our plans through a number of channels
  including, but not limited to, direct mail, marketing materials in provider’s offices,
  the Internet, telesales and free marketing channels provided by the U.S.
  government, such as the Medicare Plan Finder. Commissions paid to employed
  sales representatives and independent brokers and agents are based on a per unit
  commission structure, regulated in structure and amount by CMS.

  138.   In regard to the “risk adjustment model,” the 2020 Proxy Statement stated:

  When individuals become eligible for Medicare coverage, they may elect to enroll
  directly with the federal government in what is commonly referred to as “Original
  Medicare,” under which they are generally required to pay premiums to the U.S.
  government and out-of-pocket deductibles and coinsurance to providers.
  Alternatively, eligible consumers may elect each year to enroll in Medicare
  Advantage in markets where it is available. Under MA, consumers can shop
  annually and choose a private company to coordinate their health plan benefits and
  care on behalf of the U.S. government. This model is consumer-friendly with low
  switching costs for members to choose the plan that suits their needs. In both
  Original Medicare and MA, the U.S. government is the ultimate insurer and pays
  for the cost of care. In MA, the U.S. government, through CMS, pays MA plans on
  a per member per month basis, which gives high visibility with respect to recurring
  revenue, making these plans similar to other subscription-based models. CMS also


                                          - 57 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 57 of 95 PageID #: 57
       adjusts payments based on its risk adjustment model, which compensates plans for
       the health risk profile of their members, resulting in higher payments for sicker
       members who generally require more care, and provides the opportunity for
       sustainable plan economics regardless of a plan’s member mix. The consumer-
       oriented nature and predictable payment model feature have resulted in the MA
       program achieving rapid adoption.

       139.    The 2020 Proxy Statement was materially false and misleading and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the 2020 Proxy Statement failed to disclose, inter alia: (1) the Deceptive Sales

Misconduct; (2) Clover had received a Civil Investigative Demand from the DOJ, which posed an

existential threat to the Company as it generated a substantial portion of its revenue from Medicare;

(3) a significant amount of Clover’s (and Clover Health’s) sales had been driven by a related party

transaction that the Company intentionally obscured; (4) Clover’s subsidiary, Seek Insurance, kept

its relationship with the Company from consumers so that it could misleadingly market to seniors;

(5) the Clover Assistant software was rudimentary; and (6) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

       January 7, 2021 Press Release

       140.    On January 7, 2021, the Company issued a press release announcing the closing of

the Merger. In the press release, Defendant Garipalli stated that “[a]s a public company, we will

continue to pioneer a fundamentally different approach in the Medicare Advantage and Medicare

space – investing in technology and partnering closely with physicians to help them make critical

decisions for their patients at the point of care – with an overarching commitment to creating value

for all stakeholders.”

       January 13, 2021 SPO Registration Statement


                                               - 58 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 58 of 95 PageID #: 58
        141.   On January 13, 2021, the Company filed the SPO Registration Statement on Form

S-1 with the SEC in connection to the resale of 303,904,202 shares of Class A Clover common

stock, 10,933,333 warrants to purchase shares of Class A Clover common stock, and 38,533,271

shares of Class A Clover common stock underlying warrants by “Selling Securityholders,” which,

among others, included Defendants Garipalli, Palihapitiya, Wagner, Toy, Osborne, Reses, Ryans,

and Turner. The SPO Registration Statement stated the following regarding the Company’s

business strategy and prospects, including Clover’s focus on “improv[ing] every life” by way of

its technological approach to providing “highly affordable” healthcare plans to seniors at scale:

        At Clover Health, we are singularly focused on creating great, sustainable
        healthcare to improve every life. We have centered our strategy on building and
        deploying technology that we believe will enable us to solve a significant data
        problem while avoiding the limitations of legacy approaches. Currently, as a next-
        generation Medicare Advantage insurer, we leverage our flagship software
        platform, the Clover Assistant, to provide America’s seniors with PPO and HMO
        plans that are the obvious choice for Medicare-eligible consumers. We call our
        plans “Obvious” because we believe they are highly affordable – offering most of
        our members the lowest average out-of-pocket costs for PCP co-pays, specialist co-
        pays, drug deductibles and drug costs in their markets – and provide peace of mind
        with wide network access and the same cost-sharing (co-pays and deductibles) for
        physicians who are in- and out-of-network. By empowering physicians with data-
        driven, personalized insights at the point of care through our software platform, we
        believe we can improve clinical decision-making and viably offer these
        “Obvious” plans at scale, through an asset-light approach. Today, we have the
        highest membership growth rate among Medicare Advantage plans in the United
        States with over 50,000 members, based on CMS enrollment data, and reach a
        broad array of consumers, including traditionally underserved populations. We
        believe our growth potential in existing and future markets is high.

(Emphasis added.)

        142.   The SPO Registration Statement also touted the Clover Assistant and the advantage

that it provides the Company. The SPO Registration Statement stated the following, in relevant

part:



                                               - 59 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 59 of 95 PageID #: 59
       We drive adoption and use of the Clover Assistant across our PCP network by
       focusing on continuously improving its user-centric design, highly actionable
       and real-time clinical content, enhanced and rapid payment for Clover Assistant
       visits and simple onboarding. As of September 30, 2020, over 2,300 PCPs, who
       already treat our members and are responsible for caring for 65% of our total
       membership, had contracted to use the Clover Assistant to manage our members’
       care. In addition, the Clover Assistant delights physicians, as evidenced by our
       positive NPS of 59 for the six months ended September 30, 2020. The Clover
       Assistant’s NPS is comparable to those of leading consumer technology platforms,
       such as Netflix and Amazon, and stands in stark contrast to the average negative
       NPS of -44 of legacy medical record software products, including EHRs such as
       athenahealth, Epic or NextGen, in 2016. Additionally, onboarded physicians are
       highly engaged, using the Clover Assistant for 92% of their member visits in 2019.

                                             ***

       As the improved care made possible by the Clover Assistant results in improved
       plan economics, we are able to return a material portion of our savings to
       members through our “Obvious” plans. We strive to continuously lower our
       members’ out-of-pocket costs and provide them with market-leading benefits. Most
       of our members are enrolled in plans that offer the lowest average out-of-pocket
       costs for PCP co-pays, specialist co-pays, drug deductibles and drug costs in their
       markets while also providing peace of mind with broad network access and with
       the same in- and out-of-network costs for physician visits…

(Emphasis added.)

       143.       The SPO Registration Statement advertised Clover’s “organic membership

growth,” and its newly developed “infrastructure” which, together with a decrease in healthcare

utilization, yielded “improved results.” The SPO Registration Statement stated the following, in

pertinent part:

       As a result of our “Obvious” plans, we have achieved significant organic
       membership growth. Our membership has expanded from 30,677 as of January 1,
       2018, to 57,503 as of September 30, 2020, representing 25% share of the individual,
       non-SNP MA market in our established markets, which we define as markets where
       an insurer has over 500 members as of the end of the prior year. This expansion
       has largely been driven by our nation-leading established market take rate, which
       has averaged more than 50% over the past three years across a group of counties in
       New Jersey that grew from eight to 13 over the period. Established market take rate
       is derived from publicly available CMS data and represents the number of members


                                             - 60 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 60 of 95 PageID #: 60
       gained by an insurer as a percentage of the total number of incremental MA
       members added to comparable plans in established markets. This rapid growth
       generated a 59.1% increase in our total revenues from $290.6 million for the year
       ended December 31, 2018, to $462.3 million for the year ended December 31, 2019,
       and our gross premiums earned, before the impact of premiums ceded to third party
       reinsurers under reinsurance agreements, grew 29.4%, from $353.9 million to
       $457.8 million over the same period. For the nine months ended September 30,
       2020, our total revenues were $506.7 million and gross premiums earned were
       $501.5 million as compared to $347.0 million in total revenues and $344.3 million
       in gross premiums earned for the nine months ended September 30, 2019, in each
       case, representing a 46% increase. During 2018 and 2019, we also built the
       infrastructure to deliver on a more efficient healthcare experience for our
       members, resulting in net losses of $(201.9) million and $(363.7) million for the
       years ended December 31, 2018 and 2019. For the years ended December 31, 2018
       and 2019, our adjusted EBITDA was $(177.1) million and $(175.5) million,
       respectively, and our Adjusted EBITDA Margin was (50.1)% and (38.3)%,
       respectively. For the nine months ended September 30, 2020, our net loss was
       $(10.0) million, our adjusted EBITDA was $(11.0) million and our Adjusted
       EBITDA Margin was (2.2)%. Our improved results in the current year were the
       result of operational execution as well as reduced utilization of healthcare
       services as a result of COVID-19.

(Emphasis added.)

       144.   Pertaining to the Company’s business model, the SPO Registration Statement

highlighted the following:

       At Clover Health, we are singularly focused on creating great, sustainable
       healthcare to improve every life. We have centered our strategy on building and
       deploying technology that we believe will enable us to solve a significant data
       problem while avoiding the limitations of legacy approaches. Currently, as a next-
       generation Medicare Advantage insurer, we leverage our flagship software
       platform, the Clover Assistant, to provide America’s seniors with PPO and HMO
       plans that are the obvious choice for Medicare-eligible consumers. We call our
       plans “Obvious” because we believe they are highly affordable—offering most of
       our members the lowest average out-of-pocket costs for PCP co-
       pays, specialist co-pays, drug deductibles and drug costs in their markets—and
       provide peace of mind with wide network access and the same cost-sharing (co-
       pays and deductibles) for physicians who are in- and out-of-network. By
       empowering physicians with data-driven, personalized insights at the point of care
       through our software platform, we believe we can improve clinical decision-
       making and viably offer these “Obvious” plans at scale, through an asset-light
       approach. Today, we have the highest membership growth rate among Medicare


                                             - 61 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 61 of 95 PageID #: 61
        Advantage plans in the United States with over 50,000 members, based on CMS
        enrollment data, and reach a broad array of consumers, including traditionally
        underserved populations. We believe our growth potential in existing and future
        markets is high.

                                              ***

        We drive adoption and use of the Clover Assistant across our PCP network by
        focusing on continuously improving its user-centric design, highly actionable and
        real-time clinical content, enhanced and rapid payment for Clover Assistant visits
        and simple onboarding. As of September 30, 2020, over 2,300 PCPs, who already
        treat our members and are responsible for caring for 65% of our total membership,
        had contracted to use the Clover Assistant to manage our members’ care. In
        addition, the Clover Assistant delights physicians, as evidenced by our positive
        NPS of 59 for the six months ended September 30, 2020. The Clover Assistant’s
        NPS is comparable to those of leading consumer technology platforms, such as
        Netflix and Amazon, and stands in stark contrast to the average negative NPS of -
        44 of legacy medical record software products, including EHRs such as
        athenahealth, Epic or NextGen, in 2016. Additionally, onboarded physicians are
        highly engaged, using the Clover Assistant for 92% of their member visits in 2019.

                                              ***

        As the improved care made possible by the Clover Assistant results in improved
        plan economics, we are able to return a material portion of our savings to members
        through our “Obvious” plans. We strive to continuously lower our members’ out-
        of-pocket costs and provide them with market-leading benefits. Most of our
        members are enrolled in plans that offer the lowest average out-of-pocket costs for
        PCP co-pays, specialist co-pays, drug deductibles and drug costs in their markets
        while also providing peace of mind with broad network access and with the same
        in- and out-of-network costs for physician visits. . . .

        145.    Regarding Clover’s growth, the SPO Registration Statement stated the following,

in relevant part:

        We drive strong, industry-leading organic membership growth, as compared to
        other MA plans with over 50,000 members, as consumers select our “Obvious”
        plans and receive care from physicians on the Clover Assistant, generating broader
        usage of the platform and thus restarting the cycle.

                                              ***




                                              - 62 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 62 of 95 PageID #: 62
       As a result of our “Obvious” plans, we have achieved significant organic
       membership growth. Our membership has expanded from 30,677 as of January 1,
       2018, to 57,503 as of September 30, 2020, representing 25% share of the
       individual, non-SNP MA market in our established markets, which we define as
       markets where an insurer has over 500 members as of the end of the prior year. This
       expansion has largely been driven by our nation-leading established market take
       rate, which has averaged more than 50% over the past three years across a group of
       counties in New Jersey that grew from eight to 13 over the period. Established
       market take rate is derived from publicly available CMS data and represents the
       number of members gained by an insurer as a percentage of the total number of
       incremental MA members added to comparable plans in established markets. This
       rapid growth generated a 59.1% increase in our total revenues from $290.6 million
       for the year ended December 31, 2018, to $462.3 million for the year ended
       December 31, 2019, and our gross premiums earned, before the impact of
       premiums ceded to third party reinsurers under reinsurance agreements, grew
       29.4%, from $353.9 million to $457.8 million over the same period. For the nine
       months ended September 30, 2020, our total revenues were $506.7 million and
       gross premiums earned were $501.5 million as compared to $347.0 million in total
       revenues and $344.3 million in gross premiums earned for the nine months ended
       September 30, 2019, in each case, representing a 46% increase. During 2018 and
       2019, we also built the infrastructure to deliver on a more efficient healthcare
       experience for our members, resulting in net losses of $(201.9) million and $(363.7)
       million for the years ended December 31, 2018 and 2019. For the years ended
       December 31, 2018 and 2019, our adjusted EBITDA was $(177.1) million and
       $(175.5) million, respectively, and our Adjusted EBITDA Margin was (50.1)% and
       (38.3)%, respectively. For the nine months ended September 30, 2020, our net loss
       was $(10.0) million, our adjusted EBITDA was $(11.0) million and our Adjusted
       EBITDA Margin was (2.2)%. Our improved results in the current year were the
       result of operational execution as well as reduced utilization of healthcare services
       as a result of COVID-19.

       146.    Regarding doctor usage of the Company’s “Clover Assistant” platform, the SPO

Registration Statement stated, in pertinent part, that:

       The Clover Assistant delights and engages physicians. We are focused on
       empowering and delighting physicians that use our platform. Physicians are highly
       satisfied with the Clover Assistant platform, as evidenced by our platform’s
       positive NPS of 59 for the six months ended September 30, 2020. The Clover
       Assistant’s NPS is comparable to those of leading consumer technology platforms,
       such as Netflix and Amazon, and stands in stark contrast to the average negative
       NPS of -44 of legacy medical record software products, including EHRs such as
       athenahealth, Epic and NextGen. Onboarded physicians are highly engaged, using
       the Clover Assistant for 92% of their member visits in 2019.


                                                - 63 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 63 of 95 PageID #: 63
        147.    In a section titled, “Government Regulation,” the SPO Registration Statement

stated that “[w]e work diligently to ensure compliance with all applicable laws and regulations.”

The SPO Registration Statement further stated:

        [The Company’s] operations, current and past business practices, contracts and
        accounts and other books and records are subject to routine, regular and special
        investigations, audits, examinations and review by, and from time to time we
        receive subpoenas and other requests for information from, federal and state
        supervisory and enforcement agencies, attorneys general and other state, federal
        and international governmental authorities and legislators.

        148.    Regarding “Legal Proceedings,” the SPO Registration Statement stated, in relevant

part, that at that time the Company was “not presently involved in any legal proceeding the

outcome of which, we believe, if determined adversely to us, would individually or taken together

have a material adverse effect on our business, operating results, cash flows or financial condition.”

        149.    Under “Risk Factors,” the SPO Registration Statement stated the following as to

Clover’s risk of litigation:

        From time to time we are and may be subject to legal proceedings and claims that
        arise in the ordinary course of business, such as claims brought by providers,
        facilities, consultants, and vendors in connection with commercial disputes, or
        employment claims made by our current or former associates. In addition, from
        time to time, we are and may be subject to regular and special governmental market
        conduct and other audits, investigations and reviews by, and we receive and may
        receive subpoenas and other requests for information from, various federal and state
        agencies, regulatory authorities, attorneys general, committees, subcommittees and
        members of the U.S. Congress and other state, federal and international
        governmental authorities. In the United States, federal and state governments have
        made investigating and prosecuting health care and other insurance fraud, waste,
        and abuse a priority. Fraud, waste, and abuse prohibitions encompass a wide range
        of activities, including kickbacks for referral of members, fraudulent coding
        practices, billing for unnecessary medical and/or other covered services, improper
        marketing and violations of patient privacy rights. The U.S. Department of Justice
        (“DOJ”) and the Department of Health and Human Services Office of Inspector
        General (the “OIG”), have recently increased their scrutiny of healthcare payers
        and providers, and Medicare Advantage insurers, under the federal False Claims


                                                - 64 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 64 of 95 PageID #: 64
  Act (the “FCA”), in particular, and there have been a number of investigations,
  prosecutions, convictions and settlements in the healthcare industry. CMS and the
  OIG also periodically perform risk adjustment data validation (“RADV”), audits of
  selected Medicare Advantage health plans to validate the coding practices of and
  supporting documentation maintained by health care providers. Certain of our plans
  have been selected for such audits, which have in the past resulted and could in the
  future result in retrospective adjustments to payments made to our health plans,
  fines, corrective action plans or other adverse action by CMS.

                                         ***

  There has been increased government scrutiny and litigation involving MA plans
  under the FCA related to diagnosis coding and risk adjustment practices. In some
  proceedings involving MA plans, there have been allegations that certain financial
  arrangements with providers violate other laws governing fraud and abuse, such as
  the Anti-Kickback Statute. We perform ongoing monitoring of our compliance with
  CMS risk adjustment requirements and applicable laws, which includes review of
  the Clover Assistant features that may be relevant to patient risk assessments and
  the submission of risk adjustment data to CMS. We also monitor our physician
  payment practices to ensure compliance with applicable laws, such as the Anti-
  Kickback Statute. While we believe that our risk adjustment data collection efforts
  and relationships with providers, including those related to the Clover Assistant,
  comply with applicable laws, we are and may be subject to audits, reviews and
  investigation of our practices and arrangements, and the federal government might
  conclude that they violate the FCA, the Anti-Kickback Statute and/or other federal
  and state laws governing fraud and abuse. See the section entitled “—Our business
  activities are highly regulated and new and proposed government regulation or
  legislative reforms could increase our cost of doing business and reduce our
  membership, profitability and liquidity.”

                                         ***

  As an institution that contracts with the federal government, we are subject to
  federal laws and regulations relating to the award, administration and performance
  of U.S. government contracts, including laws aimed at preventing fraud, waste and
  abuse. Fraud, waste and abuse prohibitions encompass a wide range of activities,
  including kickbacks or other inducements for referral of members or for the
  coverage of products by a plan, billing for unnecessary medical services by a
  healthcare provider, improper marketing and beneficiary inducements, and
  violations of patient privacy rights. Companies involved in federal and state health
  care programs such as Medicare are required to maintain compliance programs to
  detect and deter fraud, waste and abuse, and are often the subject of fraud, waste
  and abuse investigations and audits. The regulations and contractual requirements
  applicable to us and other participants in these programs are complex and subject


                                         - 65 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 65 of 95 PageID #: 65
  to change. Although our compliance program is designed to meet all statutory and
  regulatory requirements, our policies and procedures are frequently under review
  and subject to updates, and our training and education programs continue to evolve.

  The federal Anti-Kickback Statute and related regulations have been interpreted to
  prohibit the knowing and willful payment, solicitation, offering or receipt of any
  form of remuneration (including kickbacks, bribes and rebates) in return for the
  referral of federal healthcare program patients or any item or service that is
  reimbursed, in whole or in part, by any federal healthcare program. A person or
  entity does not need to have actual knowledge of the statute or specific intent to
  violate it to have committed a violation. In some of our markets, states have adopted
  similar anti-kickback provisions, which apply regardless of the source of
  reimbursement. We have attempted to structure our relationships with providers
  and other entities to ensure compliance with the Anti-Kickback Statute and relevant
  safe harbors. It is, however, possible that regulatory authorities may challenge our
  approach to provider contracting and incentives, or other operations, and there can
  be no assurance that authorities will determine that our arrangements do not violate
  the federal Anti-Kickback Statute. Penalties for violations of the federal Anti-
  Kickback Statute include criminal penalties and civil sanctions, including fines,
  imprisonment and possible exclusion from Medicare, Medicaid and other federal
  healthcare programs.

  We are subject to federal and state laws and regulations that apply to the submission
  of information and claims to various government agencies. For example, the False
  Claims Act (“FCA”), provides, in part, that the federal government may bring a
  lawsuit against any person or entity who the government believes has knowingly
  presented, or caused to be presented, a false or fraudulent request for payment from
  the federal government, or who has made a false statement or used a false record to
  get a claim approved. There also is FCA liability for knowingly or improperly
  avoiding repayment of an overpayment received from the government and/or
  failing to promptly report and return any such overpayment. The federal
  government, whistleblowers and some courts have taken the position that claims
  presented in violation of other statutes, for example, where a claim includes items
  or services resulting from a violation of the federal Anti-Kickback Statute, may be
  considered a violation of the FCA. Violations of the FCA are punishable by treble
  damages and civil monetary penalties of up to a specified dollar amount per false
  claim. In addition, a special provision under the FCA allows a private person (for
  example, a “whistleblower,” such as a disgruntled current or former competitor,
  member, or employee) to bring an action under the FCA on behalf of the
  government alleging that a company has defrauded the federal government and
  permits the private person to share in any settlement of, or judgment entered in, the
  lawsuit. A number of states, including states in which we operate, have adopted
  their own false claims acts and whistleblower provisions that are similar to the



                                         - 66 -


Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 66 of 95 PageID #: 66
          FCA. Companies in the health and related benefits industry, including ours,
          frequently are subject to actions brought under the FCA or similar state laws.

          150.   Regarding “Sales and Marketing,” the SPO Registration Statement stated the

following:

          We market our “Obvious” plans through direct marketing activities and an
          extensive network of insurance brokers and field marketing organizations. We also
          enter into co-branding arrangements with physicians and other provider
          institutions. We market or may market our plans through a number of channels
          including, but not limited to, direct mail, marketing materials in provider’s offices,
          the Internet, telesales and free marketing channels provided by the U.S.
          government, such as the Medicare Plan Finder. Commissions paid to employed
          sales representatives and independent brokers and agents are based on a per unit
          commission structure, regulated in structure and amount by CMS.

          151.   In regard to Clover’s “risk adjustment model,” the SPO Registration Statement

stated:

          When individuals become eligible for Medicare coverage, they may elect to enroll
          directly with the federal government in what is commonly referred to as “Original
          Medicare,” under which they are generally required to pay premiums to the U.S.
          government and out-of-pocket deductibles and coinsurance to providers.
          Alternatively, eligible consumers may elect each year to enroll in Medicare
          Advantage in markets where it is available. Under MA, consumers can shop
          annually and choose a private company to coordinate their health plan benefits and
          care on behalf of the U.S. government. This model is consumer-friendly with low
          switching costs for members to choose the plan that suits their needs. In both
          Original Medicare and MA, the U.S. government is the ultimate insurer and pays
          for the cost of care. In MA, the U.S. government, through CMS, pays MA plans on
          a per member per month basis, which gives high visibility with respect to recurring
          revenue, making these plans similar to other subscription-based models. CMS also
          adjusts payments based on its risk adjustment model, which compensates plans for
          the health risk profile of their members, resulting in higher payments for sicker
          members who generally require more care, and provides the opportunity for
          sustainable plan economics regardless of a plan’s member mix. The consumer-
          oriented nature and predictable payment model feature have resulted in the MA
          program achieving rapid adoption.

          January 27, 2021 Form 8-K and Conference




                                                  - 67 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 67 of 95 PageID #: 67
       152.       On January 27, 2021, the Company filed a current report with the SEC on Form 8-

K. The current report annexed a copy of a presentation titled “Insurance & Retail: Healthcare’s

Odd Couple,” and stated that Clover had “prepared slides for use in connection with its

presentation at an industry conference on January 27, 2021.” The presentation contained slides

that touted the Company’s business operations and financial prospects including that “Clover

lowers barriers to care” by capping costs of care and utilizing “broad and open networks.”

Moreover, the presentation’s slides also stated that the “Clover Assistant gives providers a holistic

view of a patient’s health.”

       153.       The statements and omissions referenced in ¶¶ 103–127 and 140–152 herein were

materially false and misleading and failed to disclose material facts necessary to make the

statements made not false and misleading. Specifically, the Individual Defendants failed to

disclose, inter alia: (1) the Deceptive Sales Misconduct; (2) Clover had received a Civil

Investigative Demand from the DOJ, which posed an existential threat to the Company as it

generated a substantial portion of its revenue from Medicare; (3) a significant amount of Clover’s

(and Clover Health’s) sales had been driven by a related party transaction that the Company

intentionally obscured; (4) Clover’s subsidiary, Seek Insurance, kept its relationship with the

Company from consumers so that it could misleadingly market to seniors; (5) the Clover Assistant

software was rudimentary; and (6) the Company failed to maintain internal controls. As a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.




                                               - 68 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 68 of 95 PageID #: 68
                                           The Truth Emerges

       154.    On February 4, 2021, Hindenburg Research published the Hindenburg Report titled

“Clover Health: How the ‘King of SPACs’ Lured Retail Investors Into a Broken Business Facing

an Active, Undisclosed DOJ Investigation.” The report indicated that after a four-month long

investigation of the Company that included “more than a dozen interviews with former employees,

competitors, and industry experts, dozens of calls to doctor’s offices, and a review of thousands of

pages of government reports, insurance filings, regulatory filings, and company marketing

materials,” Hindenburg Research had concluded that “Clover Health and its Wall Street celebrity

promoter, Chamath Palihapitiya, misled investors about critical aspects of Clover’s business in the

run-up to the company’s SPAC go-public transaction last month.”

       155.    The Hindenburg Report stated that “[c]ritically, Clover has not disclosed that its

business model and its software offering, called the Clover Assistant, are under active investigation

by the Department of Justice (DOJ), which is investigating at least 12 issues ranging from

kickbacks to marketing practices to undisclosed third-party deals, according to a Civil

Investigative Demand . . . we obtained” and that the DOJ’s “Civil Investigative Demand and the

corresponding investigation present a potential existential risk for a company that derives almost

all of its revenue from Medicare, a government payor.” The Hindenburg Report stated that based

on it its research, “the [DOJ] investigation has merit.”

       156.    According to the partly redacted version of the Civil Investigative Demand issued

by the DOJ to Clover, access to which was provided in the Hindenburg Report, the DOJ had

commenced a “False Claims Act investigation” generally regarding “whether Clover Health

Investment Corporation and/or related entities improperly induced patient referrals for services



                                               - 69 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 69 of 95 PageID #: 69
paid for by Federal agencies.” According to the Civil Investigative Demand, the DOJ requested

information from Clover and Clover Health4 in connection to, inter alia: (i) Clover’s and Clover

Health’s payments to healthcare providers to induce those providers to recruit patients to Clover’s

Medicare Advantage plans; (ii) Clover’s and Clover Health’s activities intended to encourage

providers to refuse to accept patients with non-Clover and non-Clover Health coverage; (iii) the

Company’s and Clover Health’s payments to providers’ staff and employees . . . for conveying

any information relating to Clover and Clover Health plans to patients in providers’ offices; (iv)

Clover’s and Clover Health’s payments related to Clover Assistant; (v) Clover’s and Clover

Health’s patient recruitment efforts; (vi) the Company’s and Clover Health’s activities relating to

matching patients with Medicare Advantage plans; and (vii) the “Seek Medicare” online platform.

       157.    The Hindenburg Report further states that:

       Clover claims that its best-in-class technology fuels its sales growth. We found that
       much of Clover’s sales are driven by a major undisclosed related party deal and
       misleading marketing targeting the elderly. These practices should not come as a
       surprise, given that in 2016, Clover was fined for misleading marketing practices
       by the Centers for Medicare & Medicaid Services (CMS). The fine was issued after
       Clover’s repeated failure to amend misleading statements about its plan offerings.
       A former employee told us the fine was so small it just emboldened Clover to push
       the envelope further.

       158.    The Hindenburg Report also revealed that Seek Insurance, the Company’s “thinly-

disclosed subsidiary” makes “no mention of its relationship with Clover on its website yet

misleadingly advertises to seniors that it offers ‘independent’ and ‘unbiased’ advice on selecting

Medicare plans.” The Hindenburg Report continued that Seek Insurance claims, “‘We don’t work

for insurance companies. We work for you’, [sic] despite literally being owned by Clover, an


44
   The Civil Investigative Demand defines “Clover” to mean “Clover Health Investment
Corporation, Clover Health LLC, Clover Health Corp., Clover Insurance Company, and Clover
health Holdings, Inc., including their affiliates, subsidiaries, predecessors, and successors.”

                                              - 70 -


     Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 70 of 95 PageID #: 70
insurance company. The report also noted that Seek Insurance’s activities are also “under

investigation by the DOJ.”

       159.    The Hindenburg Report further stated that multiple former Clover Health

employees explained that, “much of Clover’s sales are (and Clover Health’s sales were) fueled by

a major undisclosed relationship between Clover and an outside brokerage firm controlled by

Clover’s Head of Sales, Hiram Bermudez.” Specifically, one former employee that Hindenburg

Research interviewed estimated that “Bermudez drove ~68% of Clover’s total sales, though was

unclear on the amount coming from the undisclosed relationship.” According to the report, another

former employee that Hindenburg Research had interviewed explained that “Clover’s Head of

Sales took efforts to conceal the relationship by putting it in his wife’s name ‘for compliance

purposes’. Insurance filings confirm this. The Clover contract was quietly put into his wife’s name

in the weeks after Clover’s go-public announcement.”

       160.    According to the Hindenburg Report, a former Clover Health employee explained

that “the DOJ is specifically asking about upcoding, or the practice of overbilling Medicare.” In

fact, according to the Hindenburg Report, “[m]ultiple former employees explained that Clover’s

software is primarily a tool to help the company increase coding reimbursement.”

       161.    Moreover, the Hindenburg Report asserted that “according to doctors and former

employees we interviewed, [physicians] use [Clover’s software] because Clover pays them extra

to use it. Physicians are paid $200 per visit to use the software, twice the normal reimbursement

rate for a Medicare visit.” Hindenburg Research’s investigation also turned up that “[d]octors at

key Clover providers described the software as ‘embarrassingly rudimentary’, ‘a waste of my time’

and as just another administrative hassle to deal with.”



                                               - 71 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 71 of 95 PageID #: 71
       162.    On this news, the Company’s share price dropped $1.72 drop, or approximately

12.3%, from its closing price of $13.95 per share on February 3, 2021, to close on February 4,

2021 at $12.23 per share. Additionally, the Company’s warrant price closed on February 4, 2021

at $3.39 per warrant, a $0.18 drop, or approximately 5%, from its closing price of $3.57 per warrant

on February 3, 2021.

       163.    On February 5, 2021, prior to the market’s open, Clover filed a current report on

Form 8-K with the SEC which disclosed the SEC had commenced an investigation and requested

that the Company preserve documents and data for the period from January 1, 2020, to the present,

pertaining to certain issues referenced in the Hindenburg Report.

       164.    On this news, the Company’s share price fell an additional $0.53 per share in

intraday trading on February 5, 2021, or approximately 4.3%. Additionally, the Company’s

warrant price fell an additional $0.28 per warrant in intraday trading on February 5, 2021, or

approximately 8.2%.

                                   DAMAGES TO CLOVER

       165.    As a direct and proximate result of the Individual Defendants’ conduct, Clover will

lose and expend many millions of dollars.

       166.    Such expenditures include, but are not limited to costs associated with the costs of

legal fees associated with the Securities Class Actions and other lawsuits filed against the

Company, its CEO, CFO, President and CTO, SCH’s former CEO and Company advisor, SCH’s

former CFO, SCH’s former President, and two former SCH directors and amounts paid to outside

lawyers, accountants, and investigators in connection thereto.




                                               - 72 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 72 of 95 PageID #: 72
           167.   Such expenditures include, but are not limited to costs associated with the costs of

defending lawsuits arising out of and/or investigations of the Deceptive Sales Misconduct,

including investigations conducted by the DOJ and SEC, and for fines paid in connection thereto.

           168.   Such expenditures include, but are not limited to costs arising out of the Deceptive

Sales Misconduct, including but not limited to payments made to healthcare providers and related

parties.

           169.   Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

           170.   As a direct and proximate result of the Individual Defendants’ conduct, Clover has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                  DERIVATIVE ALLEGATIONS

           171.   Plaintiff brings this action derivatively and for the benefit of Clover to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Clover, waste of corporate assets, unjust enrichment,

the Clover Health Defendants’ gross mismanagement and abuse of control, the SCH Defendants’

violations of the Exchange Act, as well as the Individual Defendants’ aiding and abetting thereof,

and against Defendants Garipalli, Palihapitiya, Wagner, Trieu, Osborne, Reses, and Ryans for

contribution under Section 11(f) of the Securities Act and against Defendants Garipalli,

                                                 - 73 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 73 of 95 PageID #: 73
Palihapitiya, Wagner, Toy, Trieu, Osborne, Reses, and Ryans for contribution under Section 21D

of the Exchange Act.

        172.    Clover is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        173.    Plaintiff is, and has been at all relevant times, a Clover shareholder. Plaintiff will

adequately and fairly represent the interests of Clover in enforcing and prosecuting its rights, and,

to that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.

                              DEMAND FUTILITY ALLEGATIONS

         174. Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

         175. A pre-suit demand on the Board of Clover is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following seven individuals: Defendants

Garipalli, Toy, Turner, and Shapiro (the “Director-Defendants”) along with non-parties Clinton,

William G. Robinson, Jr., and Demetrios L. Kouzoukas (together with the Director-Defendants,

the “Directors”). Plaintiff needs only to allege demand futility as to four of the seven Directors

who were on the Board at the time this action was commenced.

         176. Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

                                                - 74 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 74 of 95 PageID #: 74
        177. Demand is also excused as to all of the Director-Defendants because the Deceptive

Sales Misconduct was an unlawful business strategy that the Company and Clover Health engaged

in and was not a valid exercise of business judgment. As the ultimate decision-making body of the

Company and Clover Health, the Board made and/or allowed the Company and Clover Health to

engage in the schemes outlined herein.

        178. In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in the conduct alleged herein including, inter alia, by

breaching their fiduciary duties to the Company and also aiding and abetting the SCH Defendants’

breaches of their fiduciary duties to the Company. The fraudulent scheme was intended to make

the Company appear more stable, profitable, and attractive to investors. As a result of the

foregoing, the Director-Defendants breached their fiduciary duties, face a substantial likelihood of

liability, are not disinterested, and demand upon them is futile, and thus excused.

       179.    Demand is also excused as to the Director-Defendants because pursuant to the 2020

Proxy Statement, shareholders were asked to approve their compensation through approving the

2020 Equity Incentive Proposal, which reserved shares of the Company’s common stock for their

own benefit and the 2020 Management Incentive Plan Proposal, which reserved shares of the

Company’s common stock for the benefit of Defendants Garipalli and Toy. These financial

incentives have precluded the Director-Defendants from acting in the best interests of the

shareholders, as they have failed to correct the false and misleading statements and omissions

contained in the 2020 Proxy Statement, the solicitation of which they materially benefited from

since it resulted in, their election as Company directors and also shareholder approval of the 2020

Equity Incentive Proposal and the 2020 Management Incentive Plan Proposal. The Director-



                                               - 75 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 75 of 95 PageID #: 75
Defendants are thus conflicted from considering a demand against them based on these

circumstances as well.

       180.    Demand is also excused as to the Defendants Garipalli, Toy, and Turner because

they were fully aware of the Deceptive Sales Misconduct during the Relevant Period. Nonetheless,

the Director-Defendants caused the Company and Clover Health to disseminate the false and

misleading statements described herein. Thus, the Director-Defendants face a substantial

likelihood of liability and demand is futile as to them.

        181. Additional reasons that demand on Defendant Garipalli is futile follow. Defendant

Garipalli is Clover Health’s co-founder and has served as Clover’s CEO and as a Company director

since the Merger in January 2021. He also serves as a member of the Audit Committee. Prior to

the Merger, Defendant Garipalli served as Clover Health’s President from July 2014 until March

2019. Thus, as the Company admits, he is a non-independent director. The Company provides

Defendant Garipalli with his principal occupation, and, upon information and belief, he is entitled

to and receives handsome compensation. As the Company provides Defendant Garipalli with his

primary occupation and means of livelihood, it is unlikely he would entertain a demand against

the remaining current directors on the Board, who are responsible for, inter alia, determining his

compensation and evaluating his continued employment with Clover. Defendant Garipalli was

ultimately responsible for many of the false and misleading statements and omissions that were

made, including those contained in the Company’s SEC filings referenced herein. As the

Company’s highest officer and as a trusted Company director, he conducted little, if any, oversight

of the Deceptive Sales Misconduct (which Defendant Garipalli engaged in and permitted despite

being aware of it) the Company’s engagement in the scheme to make false and misleading



                                               - 76 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 76 of 95 PageID #: 76
statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Moreover, Defendant Garipalli is a defendant in the Securities Class Actions. For these reasons,

too, Defendant Garipalli breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       182.    Additional reasons that demand on Defendant Toy is futile follow. Defendant Toy

has served as Clover’s President and CTO, and as a Company director since the Merger in January

2021. Prior to the Merger, he held those same positions with Clover Health from March 2019,

February 2018, and November 2018, respectively, until the Merger in January 2012. Thus, as the

Company admits, he is a non-independent director. Defendant Toy has received and continues to

receive compensation for his role as a director as described above. As a Company director he

conducted little, if any, oversight of the Deceptive Sales Misconduct (which Defendant Toy

permitted despite being aware of it) and the Company’s engagement in the scheme to make false

and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Moreover, Defendant Toy is a defendant in two of the Securities Class Actions.

For these reasons, too, Defendant Toy breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       183.    Additional reasons that demand on Defendant Turner is futile follow. Defendant

Turner has served as a Company director since the Merger in January 2021. He also serves as a

member of the Audit Committee and as a member of the Talent and Compensation Committee.



                                                - 77 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 77 of 95 PageID #: 77
Prior to the Merger, he was a Clover Health director from April 2015 until the Merger in January

2021. Defendant Turner has received and continues to receive compensation for his role as a

director as described above. As a Company director he conducted little, if any, oversight of the

Deceptive Sales Misconduct (which Defendant Turner permitted despite being aware of it) and the

Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. For these reasons, too, Defendant

Turner breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       184.    Additional reasons that demand on Defendant Shapiro is futile follow. Defendant

Shapiro has served as a Company director since the Merger in January 2021. He also serves as the

Chair of the Audit Committee and as the Chair of the Nominating and Corporate Governance

Committee. As a Company director he conducted little, if any, oversight of the Deceptive Sales

Misconduct (which Defendant Shapiro permitted despite being aware of it) and the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. For these reasons, too, Defendant Shapiro

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

        185. Additional reasons that demand on the Board is futile follow.

        186. Demand in this case is excused because the Director-Defendants, all of whom are

named as defendants in this action, one of whom is a defendant in the Securities Class Actions,



                                               - 78 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 78 of 95 PageID #: 78
and one of whom is a defendant in two of the Securities Class Actions, control the Company and

are beholden to each other. The Director-Defendants have longstanding business and personal

relationships with each other and the Individual Defendants that preclude them from acting

independently and in the best interests of the Company and the shareholders. These conflicts of

interest precluded the Director-Defendants from adequately monitoring the Company’s operations

and internal controls and calling into question the Individual Defendants’ conduct. Thus, any

demand on the Director-Defendants would be futile.

        187. Defendants Garipalli, Turner, and Shapiro (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

other things, the Company’s quality and integrity of the Company’s financial statements, the

Company’s compliance with legal and regulatory requirements, the Company’s financial reporting

process, and the Company’s internal controls over financial reporting. The Audit Committee

Defendants failed to ensure the quality and integrity of the Company’s financial statements, as

they are charged to do under the Audit Committee Charter, allowing the Company to file false and

misleading financial statements with the SEC and to fail to maintain internal controls. Thus, the

Audit Committee Defendants breached their fiduciary duties, are not disinterested, and demand is

excused as to them.

        188. Clover has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for




                                             - 79 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 79 of 95 PageID #: 79
Clover any part of the damages Clover suffered and will continue to suffer thereby. Thus, any

demand on the Director-Defendants would be futile.

         189. The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal Deceptive Sales Misconduct. Thus, none of the Director-

Defendants can claim exculpation from their violations of duty pursuant to the Company’s charter

(to the extent such a provision exists). As a majority of the Director-Defendants face a substantial

likelihood of liability, they are self-interested in the transactions challenged herein and cannot be

presumed to be capable of exercising independent and disinterested judgment about whether to

pursue this action on behalf of the shareholders of the Company. Accordingly, demand is excused

as being futile.

         190. The acts complained of herein constitute violations of fiduciary duties owed by

Clover’s officers and directors, and these acts are incapable of ratification.

         191. The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Clover. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Directors, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue themselves

or certain of the officers of Clover, there would be no directors’ and officers’ insurance protection.

Accordingly, the Director-Defendants cannot be expected to bring such a suit. On the other hand,



                                                - 80 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 80 of 95 PageID #: 80
if the suit is brought derivatively, as this action is brought, such insurance coverage, if such an

insurance policy exists, will provide a basis for the Company to effectuate a recovery. Thus,

demand on the Director-Defendants is futile and, therefore, excused.

        192. If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause Clover to sue the Individual Defendants named herein, since, if they

did, they would face a large uninsured individual liability. Accordingly, demand is futile in that

event as well.

        193. Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, certainly at least four of the Directors, cannot consider a demand with

disinterestedness and independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

     Against the Defendants Palihapitiya, Osborne, Reses, and Ryans for Violations of
                            Section 14(a) of the Exchange Act

       194.      Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       195.      Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”




                                                 - 81 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 81 of 95 PageID #: 81
       196.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       197.    Under the direction and watch of the Defendants Palihapitiya, Osborne, Reses, and

Ryans, the 2020 Proxy Statement failed to disclose, inter alia: (1) the Deceptive Sales Misconduct;

(2) Clover had received a Civil Investigative Demand from the DOJ, which posed an existential

threat to the Company as it generated a substantial portion of its revenue from Medicare; (3) a

significant amount of Clover’s (and Clover Health’s) sales had been driven by a related party

transaction that the Company intentionally obscured; (4) Clover’s subsidiary, Seek Insurance, kept

its relationship with the Company from consumers so that it could misleadingly market to seniors;

(5) the Clover Assistant software was rudimentary; and (6) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

       198.    Defendants Palihapitiya, Osborne, Reses, and Ryans also caused the 2020 Proxy

Statement to be false and misleading with regard to executive compensation in that they purported

to employ performance based compensation elements while failing to disclose that the Company’s

revenues and profits, and therefore its financial performance, were based on the Deceptive Sales

Misconduct and misrepresented as a result of false and misleading statements, causing the

Company’s share price and financial performance to be artificially inflated and allowing the




                                              - 82 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 82 of 95 PageID #: 82
Defendants Palihapitiya, Osborne, Reses, and Ryans to wrongfully benefit from the fraud alleged

herein.

          199.   Moreover, the 2020 Proxy Statement was false and misleading when it discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Conduct, due to the Defendants Palihapitiya, Osborne, Reses, and Ryans’ failures to abide by them

and their engagement in or tolerance of the Deceptive Sales Misconduct and the scheme to issue

false and misleading statements and omissions of material fact.

          200.   Defendants Palihapitiya, Osborne, Reses, and Ryans also caused the 2020 Proxy

Statement to be false and misleading with regard to the Board’s risk oversight, which was

inadequate in light of the Deceptive Sales Misconduct.

          201.   In the exercise of reasonable care, the Defendants Palihapitiya, Osborne, Reses, and

Ryans should have known that by misrepresenting or failing to disclose the foregoing material

facts, the statements contained in the 2020 Proxy Statement were materially false and misleading.

The misrepresentations and omissions were material to Plaintiff in voting on the matters set forth

for shareholder determination in the 2020 Proxy Statement, including but not limited to, election

of directors, ratification of an independent auditor, and the approval the Proposals.

          202.   The misrepresentations and omissions set forth herein were material to shareholders

in voting on the Proposals who would not have approved, among other things, the 2020 Equity

Incentive Plan and the 2020 Management Incentive Plan, had they been informed about the

Deceptive Sales Misconduct.




                                                - 83 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 83 of 95 PageID #: 83
       203.    The false and misleading elements of the 2020 Proxy Statement led to, among other

things, the approval of the Proposals and the election of the Directors, which allowed them to

breach their fiduciary duties to Clover.

       204.    The Company was damaged as a result of the Defendants Palihapitiya, Osborne,

Reses, and Ryans’ material misrepresentations and omissions in the 2020 Proxy Statement.

       205.    Plaintiff, on behalf of Clover, has no adequate remedy at law.

                                           SECOND CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       206.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       207.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Clover’s business and affairs.

       208.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       209.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Clover.

       210.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       211.    In further breach of their fiduciary duties, the Individual Defendants either engaged

in, or allowed the Company to engage in the Deceptive Sales Misconduct.



                                               - 84 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 84 of 95 PageID #: 84
       212.    Also in breach of their fiduciary duties owed to Clover, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and/or misleading

statements and/or omissions of material fact to the investing public that failed to disclose, inter

alia: (1) the Deceptive Sales Misconduct; (2) Clover had received a Civil Investigative Demand

from the DOJ, which posed an existential threat to the Company as it generated a substantial

portion of its revenue from Medicare; (3) a significant amount of Clover’s (and Clover Health’s)

sales had been driven by a related party transaction that the Company intentionally obscured; (4)

Clover’s subsidiary, Seek Insurance, kept its relationship with the Company from consumers so

that it could misleadingly market to seniors; (5) the Clover Assistant software was rudimentary;

and (6) the Company failed to maintain internal controls. As a result of the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

       213.    The Individual Defendants also breached their fiduciary duties by failing to correct

and/or causing the Company to fail to correct these false and misleading statements and omissions

of material fact to the investing public.

       214.    The Individual Defendants also breached their fiduciary duty to the Company by

causing the Company to pay the Individual Defendants their annual bonuses and/or stock awards

each year that they violated the Company’s policies.

       215.    The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of Clover’s securities.



                                                 - 85 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 85 of 95 PageID #: 85
       216.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of Clover’s

securities. The Individual Defendants, in good faith, should have taken appropriate action to

correct the schemes alleged herein and to prevent them from continuing to occur.

       217.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       218.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Clover has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       219.    Plaintiff on behalf of Clover has no adequate remedy at law.

                                           THIRD CLAIM

                    Against Individual Defendants for Unjust Enrichment

       220.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       221.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Clover.

                                                - 86 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 86 of 95 PageID #: 86
       222.    The Individual Defendants either benefitted financially from the improper conduct

or received unjustly lucrative bonuses tied to the false and misleading statements, or received

bonuses, stock options, or similar compensation from Clover that was tied to the performance or

artificially inflated valuation of Clover, or received compensation that was unjust in light of the

Individual Defendants’ bad faith conduct.

       223.    Plaintiff, as a shareholder and a representative of Clover, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, benefits, and other

compensation, including from any performance-based or valuation-based compensation, obtained

by the Individual Defendants due to their wrongful conduct and breach of their fiduciary duties.

       224.    Plaintiff on behalf of Clover has no adequate remedy at law.

                                           FOURTH CLAIM

                   Against Clover Health Defendants for Abuse of Control

       225.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       226.    The Clover Health Defendants’ misconduct alleged herein constituted an abuse of

their ability to control and influence Clover, for which they are legally responsible.

       227.    As a direct and proximate result of the Clover Health Defendants’ abuse of control,

Clover has sustained significant damages. As a direct and proximate result of the Clover Health

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Clover has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Clover Health Defendants are liable to the Company.

       228.    Plaintiff on behalf of Clover has no adequate remedy at law.



                                               - 87 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 87 of 95 PageID #: 87
                                           FFITH CLAIM

                Against Clover Health Defendants for Gross Mismanagement

       229.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       230.    By their actions alleged herein, the Clover Health Defendants, either directly or

through aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties

with regard to prudently managing the assets and business of Clover in a manner consistent with

the operations of a publicly-held corporation.

       231.    As a direct and proximate result of the Clover Health Defendants’ gross

mismanagement and breaches of duty alleged herein, Clover has sustained and will continue to

sustain significant damages.

       232.    As a result of the misconduct and breaches of duty alleged herein, the Clover Health

Defendants are liable to the Company.

       233.    Plaintiff, on behalf of Clover, has no adequate remedy at law.

                                           SIXTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       234.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       235.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused Clover to waste valuable corporate

assets and to incur many millions of dollars of legal liability and/or costs to defend unlawful

actions.



                                                 - 88 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 88 of 95 PageID #: 88
       236.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       237.    Plaintiff, on behalf of Clover, has no adequate remedy at law.

                                       SEVENTH CLAIM

Against the Defendants Garipalli, Palihapitiya, Wagner, Trieu, Osborne, Reses, and Ryans
                for Contribution Under Section 11(f) of the Securities Act

       238.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       239.    As a result of the conduct and events alleged above, the Company is a defendant in

the Securities Class Actions brought on behalf of Clover shareholders in at least one of which it is

a joint tortfeasor in claims brought under Sections 11 and 15 of the Securities Act.

       240.    Federal law provides Clover with a cause of action against other alleged joint

tortfeasors under Section 11(f) of the Securities Act.

       241.    The plaintiffs in the Securities Class Actions allege that the Registration Statement

was inaccurate and misleading, contained untrue statements of material facts, omitted to state other

facts necessary to make the statements made not misleading, and omitted to state material facts

required to be stated therein.

       242.    Clover is the registrant for the Merger. The Defendants named herein were

responsible for the contents and dissemination of the Registration Statement.

       243.    As issuer of the shares, Clover is strictly liable to plaintiff and the class for the

misstatements and omissions alleged in the Securities Class Actions.

       244.    The plaintiff in one of the Securities Class Actions alleges that none of Defendants

Garipalli, Palihapitiya, Wagner, Trieu, Osborne, Reses, and Ryans named therein made a


                                               - 89 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 89 of 95 PageID #: 89
reasonable investigation or possessed reasonable grounds for the belief that the statements

contained in the Registration Statement were true and without omissions of any material facts and

were not misleading.

       245.    Defendants Garipalli, Palihapitiya, Wagner, Trieu, Osborne, Reses, and Ryans,

because of their positions of control and authority as officers and directors of Clover, were able to

and did, directly and/or indirectly, exercise control over the business and corporate affairs of

Clover, including the wrongful acts complained of herein and in the Securities Class Actions.

       246.    Accordingly, Defendants Garipalli, Palihapitiya, Wagner, Trieu, Osborne, Reses,

and Ryans are liable under Section 11(f) of the Securities Act, 15 U.S.C. § 77k(f)(1), which creates

a private right of action for contribution, which governs the application of a private right of action

for contribution arising out of violations of the Securities Act.

       247.    As such, Clover is entitled to receive all appropriate contribution or indemnification

from Defendants Garipalli, Palihapitiya, Wagner, Trieu, Osborne, Reses, and Ryans.

                                           EIGHTH CLAIM

   Against Defendants Garipalli, Palihapitiya, Wagner, Toy, Trieu, Osborne, Reses, and
       Ryans for Contribution Under Sections 10(b) and 21D of the Exchange Act

       248.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       249.    Clover, along with Defendants Garipalli, Palihapitiya, Wagner, Toy, Trieu,

Osborne, Reses, and Ryans are named as defendants in at least one of the Securities Class Actions,

which asserts claims under the federal securities laws for violations of Sections 10(b) and 20(a) of

the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If and when the Company is

found liable in the Securities Class Actions for these violations of the federal securities laws, the


                                                - 90 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 90 of 95 PageID #: 90
Company’s liability will be in whole or in part due to Defendants Garipalli, Palihapitiya, Wagner,

Toy, Trieu, Osborne, Reses, and Ryans’ willful and/or reckless violations of their obligations as

officers and/or directors of Clover, and Individual Defendants’ aiding and abetting thereof.

         250.   Defendants Garipalli, Palihapitiya, Wagner, Toy, Trieu, Osborne, Reses, and

Ryans, because of their positions of control and authority as officers and/or directors of Clover,

were able to and did, directly and/or indirectly, exercise control over the business and corporate

affairs of Clover, including the wrongful acts complained of herein and in the Securities Class

Actions.

         251.   Accordingly, Defendants Garipalli, Palihapitiya, Wagner, Toy, Trieu, Osborne,

Reses, and Ryans are liable under 15 U.S.C. § 78j(b), which creates a private right of action for

contribution, and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the

application of a private right of action for contribution arising out of violations of the Exchange

Act.

         252.   As such, Clover is entitled to receive all appropriate contribution or indemnification

from Defendants Garipalli, Palihapitiya, Wagner, Toy, Trieu, Osborne, Reses, and Ryans.

                                              NINTH CLAIM

                    Against the Clover Health Defendants for Aiding and Abetting
                                      Breach of Fiduciary Duty

         253.   Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

         254.   The Clover Health Defendants aided and abetted the SCH Defendants who

breached their fiduciary duty to Clover.




                                                - 91 -


       Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 91 of 95 PageID #: 91
       255.    The Clover Health Defendants’ misconduct resulted in continuous, connected, and

ongoing harm to the Company.

       256.    Specifically, the Clover Health Defendants engaged in the Deceptive Sales

Misconduct and also promoted the Merger by issuing false and misleading statements concerning

Clover’s operations and business prospects, the status of regulatory and legal proceedings against

Clover Health and the Clover Assistant. Moreover, the Clover Health Defendants controlled and

operated Clover Health, Clover’s functional and operational predecessor, and caused Clover

Health to jointly issue press releases and file SEC filings which contained materially false and

misleading statements promoting Clover’s future operations and prospects.

       257.    The Clover Health Defendants are jointly and severally liable to the same extent as

the SCH Defendants are liable for breaches of fiduciary duty as set forth herein or violations of

any other laws.

       258.    As a direct and proximate result of the Clover Health Defendants’ aiding and

abetting of the SCH Defendants’ breaches of duty alleged herein, Clover has sustained and will

continue to sustain substantial damages.

       259.    Plaintiff on behalf of Clover has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)    Declaring that Plaintiff may maintain this action on behalf of Clover, and

that Plaintiff is an adequate representative of the Company;

               (b)    Declaring that the Individual Defendants have breached and/or aided and



                                              - 92 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 92 of 95 PageID #: 92
abetted the breach of their fiduciary duties to Clover;

                 (c)      Determining and awarding to Clover the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                 (d)      Directing Clover and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect Clover and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Articles of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

            1.         a proposal to strengthen the Board’s supervision of operations and develop and

                       implement procedures for greater shareholder input into the policies and

                       guidelines of the board;

            2.         a provision to permit the shareholders of Clover to nominate at least three

                       candidates for election to the board; and

            3.         a proposal to ensure the establishment of effective oversight of compliance

                       with applicable laws, rules, and regulations.

                 (e) Awarding Clover restitution from Individual Defendants, and each of them;

                 (f) Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

                 (g) Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED



                                                  - 93 -


    Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 93 of 95 PageID #: 93
      Plaintiff hereby demands a trial by jury.


Dated: April 19, 2021                             Respectfully submitted,



                                                  Wade B. Cowan (SC#9403)
                                                  P.O. Box 50617
                                                  Nashville, Tennessee 37205
                                                  Telephone: (615) 352-2331
                                                  Email: wcowan@dhhrplc.com

                                                  Attorney for Plaintiff



Of Counsel:

THE BROWN LAW FIRM, P.C.
Timothy Brown
240 Townsend Square
Oyster Bay, NY 11771
Telephone: (516) 922-5427
Facsimile: (516) 344-6204
Email: tbrown@thebrownlawfirm.net




                                             - 94 -


   Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 94 of 95 PageID #: 94
Case 3:21-cv-00311 Document 1 Filed 04/19/21 Page 95 of 95 PageID #: 95
